EXHIBIT 126
              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK



                                         )
                                         )      ECF CASE
IN RE FOREIGN EXCHANGE                   )      No. 1:13-cv-07789-LGS
BENCHMARK RATES ANTITRUST                )
LITIGATION                               )
                                         )
                                         )      CLASS CERTIFICATION
                                         )      REPORT OF
                                         )
                                         )      HAL J. SINGER, PH.D
                                         )
                                         )


                              (REDACTED)




           Contains information designated as Highly Confidential
                                                                      -2-


Introduction and Assignment .......................................................................................................... 3

Qualifications .................................................................................................................................. 6

I.         Industry Background and the Nature of the Challenged Conduct ...................................... 8
           A.     Industry Background ............................................................................................... 8
           B.     The Nature of the Challenged Conduct ................................................................ 10

II.        Structure: Classwide Evidence That the FX Market Is Conducive to Collusion.............. 11
           A.     Defendants Have the Same Economic Incentives to Collude as Do Participants in
                  Any Other Dynamic Market ................................................................................. 12
           B.     Classwide Evidence Shows That Conditions in the FX Market Are Conducive to
                  Collusion ............................................................................................................... 14
                  1.      Defendants Dominate FX Trading ............................................................ 15
                  2.      There Are No Close Substitutes for the FX Liquidity Provided by Dealer
                          Banks......................................................................................................... 17
                  3.      Foreign Currency Is a Homogeneous Commodity, and the Pricing of FX
                          Transactions Varies Predictably With Common Factors .......................... 17
                  4.      Class Members Have Predictable Trading Patterns .................................. 19
                  5.      Electronic Communications Facilitate Last-Minute Communications
                          Among FX Traders ................................................................................... 20
                  6.      FX Traders Are Socially Connected ......................................................... 20

III.       Conduct: The Exchange of Sensitive Competitive Information Among Defendants, As
           Assessed by Mr. Poynder, Was Pervasive in a Statistical Sense ...................................... 21

IV.        Performance: Holding Other Factors Constant, Spreads Narrowed Significantly After
           The End of The Class Period ............................................................................................ 24
           A.     Interbank Spreads Narrowed Significantly After the End of the Class Period ..... 25
           B.     Interbank Spreads Are Highly Predictive of Class Member Prices ...................... 32

Conclusion .................................................................................................................................... 39

Appendix 1: Currency Pair Abbreviations .................................................................................... 40

Appendix 2: Sample Size Analysis for Mr. Poynder’s Review of Electronic Communications .. 41

Appendix 3: Materials Relied Upon ............................................................................................. 44

Appendix 4: Curriculum Vitae...................................................................................................... 51
                                                       -3-


                                    INTRODUCTION AND ASSIGNMENT

        1.       Plaintiffs allege a horizontal price-fixing conspiracy (the “Challenged Conduct”)

among dealer banks (“Defendants”) operating in the foreign exchange (“FX”) market. 1

Plaintiffs allege that Defendants agreed to fix prices for foreign exchange (“FX”) in at least 52

currency pairs, resulting in antitrust injury. Specifically, Plaintiffs contend that “Defendants’

persistent, systematic, and interconnected sharing of competitively sensitive information,

including spreads (prices), customer identity, volume, and other order flow was intended to and

did, in fact, cause bid ask spreads to widen throughout FX market.” 2 Plaintiffs allege that the

Challenged Conduct began at least as early as 2003 and continued through 2013; the period for

actionable claims begins in late 2007. 3 Throughout this report, I use the term “Class Period” to

refer to the period of the alleged conspiracy accepted by the Court: December 1, 2007 through

December 31, 2013.

        2.       Plaintiffs have defined a class of over-the-counter (“OTC”) customers (“OTC

Class”), consisting of Defendants’ direct customers for certain FX instruments. 4 The OTC Class

is defined as follows:

        All persons who, between December 1, 2007 and December 31, 2013 (inclusive) entered
        into a total of 10 or more FX spot, forward, and/or FX swap trades directly with one or
        more Defendants in the 52 Affected Currency Pairs, where such persons were either




     1. In re Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-07789 (S.D.N.Y.), Third
Consolidated Amended Class Action Complaint (June 3, 2016) [hereafter “Complaint”]. Defendants include the
following sixteen dealer banks: Bank of America (including subsidiary Merrill Lynch), Bank of Tokyo –
Mitsubishi, Barclays, BNP Paribas, Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan,
Morgan Stanley, RBC, RBS, Société Générale, Standard Chartered, and UBS. Id. ¶¶47-63.
     2. Memorandum of Law in Support of Plaintiffs’ Motion for Class Certification at 3 [hereafter
“Memorandum”].
     3. Complaint ¶6. I understand that the court has ruled, based on then-available evidence, that the period for
actionable claims begins on December 1, 2007, and ends on December 31, 2013. See In re Foreign Exchange
Benchmark Rates Antitrust Litigation, No. 13-cv-07789 (S.D.N.Y.), Opinion and Order (September 20, 2016).
     4. Memorandum at 2.
                                                           -4-

         domiciled in the United States or its territories or, if domiciled outside the United States
         or its territories, traded in the United States or its territories. 5

Plaintiffs have also defined an “Exchange Class,” 6 consisting of customers who transacted in

FX Instruments through an exchange. The Exchange Class includes: “All persons who, between

January 1, 2007 and December 31, 2013 (inclusive) entered into a total of 10 or more trades of

FX futures contracts on a U.S. exchange.” 7

         3.       I have been asked by counsel for Plaintiffs to assess the competitive nature of the

FX industry using a standard framework employed by industrial organization economists

known as the structure/conduct/performance (“SCP”) paradigm. 8 I have not been asked to opine




     5. Id.
     6. Id.
     7. Certain parties are excluded from both the OTC Class and the Exchange Class. Id. (“Excluded from the
Classes are the Defendants and their parents, subsidiaries, and affiliates, directors, and employees. Excluded from
these Classes are any judicial officer presiding over this action and the members of his/her immediate family and
judicial staff, and any juror assigned to this action. Finally, trades whose prices were set on the basis of a
benchmark rates, such as the WM/Reuters FX closing spot rates or the ECB reference rates are excluded.”). The
OTC Class accounts for the vast majority of transaction volumes during the Class Period. For example, daily
average turnover for exchange-traded derivatives came to about $145 billion in 2013, compared with
approximately $5.4 trillion per day in OTC markets. See Bank for International Settlements, Triennial Central
Bank Survey: Foreign Exchange Turnover in April 2016 (September 2016; revised December 2016) [hereafter
“BIS (2016)”], at 3 (showing OTC turnover), 9 (showing exchange-traded derivative turnover).
     8. See, e.g., FREDERIC SCHERER & DAVID ROSS, INDUSTRIAL MARKET STRUCTURE AND ECONOMIC
PERFORMANCE 4-7 (Houghton Mifflin 3rd ed. 1990). The U.S. Antitrust Agencies’ Merger Guidelines focus
extensively (but not exclusively) on market structure, typically measured by market shares and market
concentration, to predict the likely price effects of a merger; this is sometimes referred to by antitrust experts as the
“structural presumption.” See Herbert Hovenkamp & Carl Shapiro, Horizontal Mergers, Market Structure, and
Burdens        of     Proof       YALE        LAW       JOURNAL         (forthcoming      2018),       available       at:
https://papers.ssrn.com/sol3/papers.cfm?abstract id=3046224 (“Since the Supreme Court’s landmark 1963
decision in Philadelphia National Bank, antitrust challengers have mounted prima facie cases against horizontal
mergers that rested on the level and increase in market concentration caused by the merger, with proponents of the
merger then permitted to rebut by providing evidence that the merger will not have the feared anticompetitive
effects. Although the way that concentration is measured and the triggering levels have changed over the last half
century, the basic approach has remained intact. This longstanding structural presumption, which is well supported
by economic theory and evidence, has been critical to effective merger enforcement.”). See also U.S. Department
of Justice and Federal Trade Commission, Horizontal Merger Guidelines (August 19, 2010) [hereafter Merger
Guidelines], §5 (“The Agencies normally consider measures of market shares and market concentration as part of
their evaluation of competitive effects. The Agencies evaluate market shares and concentration in conjunction with
other reasonably available and reliable evidence for the ultimate purpose of determining whether a merger may
substantially lessen competition.”).
                                                       -5-


on whether collusion in fact occurred, or on whether collusion can be inferred from record

documents.

        4.       My principal findings are as follows:

    •   With respect to structure, I demonstrate that FX trading, in addition to being unregulated
        and opaque, is characterized by conditions conducive to collusion. My structural analysis
        is grounded in standard principles of economics and antitrust analysis, using data,
        evidence, and methods common to the Classes. Following the six factors outlined in the
        Department of Justice’s Price Fixing, Big Rigging, and Market Allocation Schemes
        primer 9 as being “conditions favorable to collusion,” I find that (1) Defendants dominate
        FX trading, accounting for the vast majority of FX trading volumes; (2) there are no close
        substitutes for the FX liquidity provided by dealer banks, or for foreign currency
        generally; (3) foreign currency is a homogeneous commodity, and the pricing of FX
        transactions varies predictably with common factors, such as the interbank spread, trade
        size, volatility, liquidity, order type, trading platform, and customer type; (4) Class
        Members often transact regularly and/or repeatedly with Defendants, and Defendants
        devote significant resources to tracking and analyzing customer trading patterns; (5)
        electronic chatrooms gave Defendants the ability to maintain real-time contact with one
        another and to exchange information instantaneously; and, (6) Defendants were socially
        connected.

    •   With respect to conduct, I have been asked to opine on a specific aspect of the review and
        analysis of electronic communications among Defendants conducted by Robin Poynder
        of Velador Associates (“Velador”), Plaintiffs’ FX industry expert. 10 Specifically, I have
        been asked to determine whether the results of Mr. Poynder’s review indicate that the
        sharing of Sensitive Competitive Information (“SCI”), as defined by Mr. Poynder’s
        review methodology, 11 was pervasive in a statistical sense during the Class Period. Mr.
        Poynder found that Defendants exchanged SCI on 90 days out of a random sample of 91
        trading days, drawn from the population of 1,531 trading days during the Class Period.
        This indicates that the sharing of SCI was pervasive, in the sense of having occurred on
        almost all trading days during the Class Period. Specifically, the random sample that Mr.
        Poynder has reviewed to date allows one to reject the null hypothesis that SCI was
        exchanged on less than 95 percent of the trading days during the Class Period at the 5.4
        percent significance level. Put differently, if it were true that SCI was actually exchanged
        on fewer than 1,454 trading days (equal to 0.95 x 1,531) during the Class Period, then the
        probability that Mr. Poynder would have found evidence of the exchange of SCI on 90
        out of 91 days in the random sample (as he did) is only 5.4 percent. I take no position on


     9. See Department of Justice, Price Fixing, Bid Rigging And Market Allocation Schemes: What they Are and
What to Look For [hereafter, “DOJ Price Fixing”], available at https://www.justice.gov/atr/price-fixing-bid-
rigging-and-market-alloation-schemes.
     10. Mr. Poynder “was asked to determine whether the communications conveyed sensitive customer, order, or
pricing information to competitor banks.” See Chat Report Prepared by Robin Poynder of Velador Associates
[hereafter, “Poynder Chat Report”], ¶2.
     11. Mr. Poynder defines Sensitive Competitive Information as “pricing, order, or customer information that
FX traders at other banks could plausibly exploit to their advantage, to their customers’ disadvantage, or both—as
distinguished from generalised commentary or ‘market colour’.” Id.
                                                        -6-

         the content of these communications, nor do I make any inference as to whether such
         evidence constitutes evidence of collusion or the existence of an agreement.
         Nevertheless, from an economic standpoint, communicating to a horizontal competitor
         the spread that one intends to quote to a prospective customer, or the sharing of private
         information that would better enable a horizontal competitor to predict and exploit future
         price movements, would be against the unilateral self-interest of Defendants.

    •    With respect to performance, I test econometrically for differences between the bid-ask
         spreads quoted on an electronic interbank trading platform before and after the end of the
         Class Period (December 31, 2013). I find that, holding other factors constant, interbank
         spreads narrowed after the end of the Class Period, indicating more competitive FX
         pricing after the Challenged Conduct was eliminated. I also demonstrate econometrically
         that interbank spreads are highly predictive of the prices paid by individual Class
         Members. Combined, these two findings indicate that the Challenged Conduct is
         statistically associated with inferior performance of the FX market from the perspective
         of all or almost all Class Members.

         5.       My conclusions in this report are based on the information available to me at this

time. I reserve the right to supplement my opinions in the event that new evidence becomes

available.

                                               QUALIFICATIONS

         6.       I am a principal at Economists Incorporated, a senior fellow at the George

Washington Institute of Public Policy, and an adjunct professor at Georgetown’s McDonough

School of Business, where I teach Strategic Pricing to MBA candidates. My expertise is in

antitrust economics, and I have knowledge of and significant experience in antitrust class action

litigation. 12

         7.       I am the co-author of two books, and I have published several book chapters,

including one on the application of real-option theory to the valuation of insurance products.



     12. Several of my publications concern the role of economists in class certification concerning antitrust. See,
e.g., Analyzing High-Tech Employee: The Dos and Don’ts of Proving (and Disproving) Classwide Antitrust Impact
in Wage Suppression Cases, ANTITRUST SOURCE (2015), co-authored with Kevin Caves; Econometric Tests for
Analyzing Common Impact, 26 RESEARCH IN L. & ECON. (2014), co-authored with Kevin Caves; Life After
Comcast: The Economist’s Obligation to Decompose Damages Across Theories of Harm, ANTITRUST (Spring
2014), co-authored with Kevin Caves; Economic Evidence of Common Impact for Class Certification in Antitrust
Cases: A Two-Step Analysis, ANTITRUST (Summer 2011); Class Certification in Antitrust Cases: An Economic
Framework, 17 GEORGE MASON L. REV. (2010), co-authored with Robert Kulick.
                                                      -7-


        8.       My scholarship and testimony has been widely cited by courts and regulatory

agencies. In several antitrust cases concerning class certification, including most recently in

Lidoderm Antitrust and Delta/AirTran Baggage Fee Antitrust, 13 the district court’s order

favorably cited my testimony in certifying the class. In agency reports and orders, my writings

have been cited by the Federal Communications Commission, the Federal Trade Commission,

and the Department of Justice.

        9.       In addition to antitrust and regulatory matters, I also have significant experience

in finance. For example, I served as a senior economist at the Securities and Exchange

Commission, I have taught financial economics to undergraduates at both Georgetown and

Johns Hopkins, and I have published articles in the Journal of Business and Finance and the

Journal of Financial Transformation.

        10.      I earned M.A. and Ph.D. degrees in economics from the Johns Hopkins

University and a B.S. magna cum laude in economics from Tulane University.

        11.      My curriculum vitae is provided in the Appendix. I have no stake in the outcome

of this case. I am being compensated for my work in this case at the rate of $715 per hour.

        12.      The materials that I considered in forming my opinions are summarized in

Appendix 3.




    13. Other cases in which the court favorably cited my opinions in certifying a class include Johnson v. Ariz.
Hosp. and Healthcare Ass’n, 2009 WL 5031334, at **10-11 (D. Ariz. July 14, 2009) (common impact and
damages); Se. Missouri Hosp. v. C.R. Bard, Inc., 2008 WL 4372741, at **6-8 (E.D. Mo. Sept. 22, 2008) (common
impact and damages); Natchitoches Parish Hosp. Serv. Dist. v. Tyco Intern., Ltd., 262 F.R.D. 58, 69 (D. Mass.
Aug. 29, 2008) (common impact and damages); Meijer, Inc. v. Abbot Laboratories, Inc., 2008 WL 4065839, at
**9-10 (N.D. Cal. Aug. 27, 2008) (common impact and damages).
                                                        -8-


        I. INDUSTRY BACKGROUND AND THE NATURE OF THE CHALLENGED CONDUCT

         13.      In Part I.A, I summarize relevant background facts of the FX industry. In Part

II.B, I describe the Challenged Conduct as it relates to my assignment here.

A.       Industry Background

         14.      FX is the largest, most liquid, and least regulated major financial marketplace in

the world. 14 According to the Bank for International Settlements (“BIS”), daily trading volumes

in FX averaged $5.1 trillion in April 2016 and $5.4 trillion in April 2013. 15 The U.S. dollar

(“USD”) is the dominant currency in FX; in April 2016, the USD was involved in 88 percent of

all FX trades. 16

         15.      Defendants, sometimes referred to as “dealer banks” or “market makers,”

provide liquidity to customers wishing to buy or sell currency. 17 Defendants quote “bid” and

“ask” prices to Class Members. 18 The bid quote indicates the price that the bank is willing to

pay the customer for the base currency. 19 The ask quote indicates the price at which the bank is

willing to sell the base currency to the customer. The difference between the bid and ask prices




     14. See Expert Report of Professor Alexander Ljungqvist and Professor Geir Høidal Bjønnes [hereafter,
“Ljungqvist & Bjønnes”], ¶36; ¶61. See also Michael King, Carol Osler, & Dangfin Rime, Foreign Exchange
Market Structure, Players, and Evolution, in JESSICA JAMES, IAN MARSH, & LUCIO SARNO, EDS., HANDBOOK OF
EXCHANGE RATES (Wiley 2012) §1.2.3 [hereafter, “FX HANDBOOK (2012)”]; Carol Osler & Xuhang Wang, The
Microstructure of Currency Markets, in H. KENT BAKER AND HALIL KIYMA MARKET MICROSTRUCTURE IN
EMERGING AND DEVELOPED MARKETS: PRICE DISCOVERY, INFORMATION FLOWS, AND TRANSACTION COSTS 79
(Chapter 5) (John Wiley 2013) [hereafter “Osler & Wang (2013)”] (“[T]he foreign exchange market [is] the largest
financial market in the world. Average daily foreign exchange trading exceeds $4 trillion…a figure that is roughly
20 times daily U.S. equity trading volume.”) (citations omitted); DB-0704291 (Deutsche Bank Foreign Exchange
Trading Programme 2005), at 301 (“FX is the largest/most liquid global market.”).
     15. BIS 2016 at 3.
     16. Id.
     17. Ljungqvist & Bjønnes ¶47; see also FX HANDBOOK (2012) §1.3.
     18. Ljungqvist & Bjønnes ¶51.
     19. The base currency is the currency on the left-hand side of a given currency pair abbreviation. For example,
the most liquid currency pair is EUR/USD, in which the Euro is the base currency. All currencies have standard
abbreviations; see the Appendix for a comprehensive list.
                                                          -9-


is referred to as the “bid-ask spread,” or simply the “spread.” 20 The bid-ask spread can be

thought of as capturing the hypothetical cost to a customer of a “round-trip” transaction. 21

         16.      In FX trading, spreads are typically measured in price interest points (“pips”),

which is the smallest increment in which prices are quoted (typically the fourth decimal

place). 22 For example, if the EUR/USD exchange rate is 1.1000, then one million Euro can be

exchanged for $1,100,000. 23 If the exchange rate increases by one pip, to 1.1001, then one

million Euro can be exchanged for $1,100,100. 24 Therefore, an increase in one pip corresponds

to an additional $100 per million Euro traded. All else equal, Defendants’ profits are higher

when spreads are wider, because they can sell to their customers at a higher (ask) price and buy

from their customers at a lower (bid) price. Conversely, Class Members are worse off when

spreads are wider. Competition among dealer banks tends to narrow spreads. 25

         17.      The FX prices posted on electronic interbank platforms such as EBS play the

role of wholesale prices or market benchmarks 26 that “serve[] as the anchor for customer




     20. Ljungqvist & Bjønnes ¶51; see also FX HANDBOOK (2012) §1.3.
     21. Ljungqvist & Bjønnes ¶¶51-52; see also RICHARD LYONS, THE MICROSTRUCTURE APPROACH TO
EXCHANGE RATES 41 (MIT Press 2001) [hereafter MICROSTRUCTURE APPROACH] at 5-6. Economists sometimes
analyze FX transaction volume in terms of “order flow,” which gives a measure of net buying pressure. Order flow
is “the sum of signed buyer-initiated and seller-initiated orders,” with buys and sells receiving opposite signs. Id. at
6.
     22. Ljungqvist & Bjønnes ¶42; see also FX HANDBOOK (2012) §1.3.2; see also
http://www.investopedia.com/ask/answers/06/pipandcurrencypair.asp. Yen-based currency pairs are displayed to
two decimal places, rather than four. See, e.g., https://www.oanda.com/forex-trading/learn/intro-to-currency-
trading/conventions/pips.
     23. Equal to 1.1000 x 1,000,000.
     24. Equal to 1.1001 x 1,000,000.
     25. Poynder Chat Report ¶25; see also Deposition of Steve Yanez (March 14, 2018), [hereafter, “Yanez
Dep.”] at 83:9-11                                                                Mr. Yanez served as global head of
FX for Credit Suisse. Id. at 30:22-31:3.
     26. Carol Osler, Foreign Exchange Microstructure: A Survey, in ENCYCLOPEDIA OF COMPLEXITY AND
SYSTEM SCIENCE, (Robert Meyers, Ed. Springer, New York: 2009), entry 00227 [hereafter, “Osler (2009)”] at 7
(“As the electronic brokerages took over, their best posted bid and offer quotes became the benchmark for market
prices.”).
                                                         -10-


prices.” 27 Because it forms the basis for pricing in the FX industry generally, the interbank

market is sometimes referred to as the “reference market.” 28

B.       The Nature of the Challenged Conduct

         18.      Plaintiffs allege that Defendants conspired to fix FX prices using electronic

communications, including chatrooms, instant messages, and emails, 29 and that this price-fixing

conspiracy “targeted the pricing of over two dozen currencies, including the most heavily traded

currency pairs, throughout each trading day.” 30 Specifically, Plaintiffs allege that the

Challenged Conduct caused FX bid-ask spreads to widen; the bid-ask spread represents the

price to Class Members of obtaining liquidity from market makers. 31 Plaintiffs further allege

that

         Defendants’ conduct in furtherance of their conspiracy included: (1) creating and
         participating in exclusive interbank chatrooms; (2) improperly sharing confidential
         client and proprietary trading information; (3) coordinating trading to influence the FX
         rates; (4) monitoring the conduct of co-conspirators to ensure secrecy and compliance
         with the conspiracy; (5) using code names and misspelled words in interbank
         communications to evade detection; and (6) agreeing to “stand down” by holding off
         buying or selling currency to benefit co-conspirators. 32

As explained above, I have not been asked to opine on whether Defendants in fact colluded, or

whether collusion can be inferred from record documents. In other words, although I do analyze



     27. Carol Osler, Alexander Mende, & Lukas Menkhoff, Price Discovery in Currency Markets 30 J. INT’L
MONEY & FIN. 1696-1718, (2011) [hereafter, “Osler et. al. (2011)”] at 1699. See also Ljungqvist & Bjønnes ¶87.
     28. Jeremy Wagner, Trading in Extremely Volatile Market Environments, DAILYFX, June 20, 2016 (“FX
pricing is derived through the interbank segment. In the interbank reference market, you have institutions trading
liquidity on hard rates (not indicative quotes). As these transactions take place, their price is marked and essentially
produces a ‘feed’ of pricing. You may have heard of the EBS feed or Reuters feed. This is referring to the interbank
reference market.”). See also Kathy Lien, The Foreign Exchange Interbank Market, INVESTOPEDIA, available at:
http://www.investopedia.com/articles/forex/06/interbank.asp (“[I]t is important for individual investors to
understand how the interbank segment works because it is one the best ways to understand how retail spreads are
priced, and to decide whether you are getting fair pricing from your broker.”).
     29. Complaint, Part II.
     30. Id. ¶124.
     31. MICROSTRUCTURE APPROACH at 6 (“[i]f I labeled [order flow & spread] ‘quantity’ and ‘price,’ it would be
clear that they are the old mainsprings of economics after all.”).
     32. Complaint ¶¶124-25.
                                                      -11-


the structure and performance of the industry, my analysis of Defendants’ conduct is limited to

my statistical analysis of Mr. Poynder’s findings.

      II. STRUCTURE: CLASSWIDE EVIDENCE THAT THE FX MARKET IS CONDUCIVE TO
                                    COLLUSION

        19.      In Part II.A below, I review the fundamental economic incentives underlying

collusive behavior in any industry. Standard economic principles show how, all else equal,

firms that successfully collude earn profits in excess of what would be earned under

competition. For this reason, at least some incentives for collusion nearly always exist. At the

same time, although collusion has been uncovered in a range of industries over the years, most

industries do not operate as cartels. Whether collusion is attempted, and whether it succeeds,

depends on the payoffs to collusion, the risks associated with colluding, and on whether

economic agents manage to successfully coordinate with one another while also avoiding

enforcement efforts by competition authorities. 33 In Part II.B, I explain that the conditions in

some industries are more conducive to collusion than in others, and I show that classwide

evidence demonstrates that FX trading is characterized by conditions favorable to collusion as

delineated by economic principles and the Department of Justice.




     33. Margaret Levenstein & Valerie Suslow, What Determines Cartel Success? 44(1) J. ECON. LIT. 43-95
(2006) [hereafter, “Levenstein & Suslow (2006)”], at 44. See also id. at Table 2 (showing cartel durations in case
studies spanning nineteen industries). See also William Kolasky, “Coordinated Effects in Merger Review: From
Dead Frenchmen to Beautiful Minds and Mavericks,” Address to the American Bar Association Section of
Antitrust Law Spring Meeting, Washington DC               2002 [hereafter, “Koloasky (2002)”], available at
https://www.justice.gov/atr/speech/coordinated-effects-merger-review-dead-frenchmen-beautiful-minds-and-
mavericks, Part III.D (“For those who may be tempted to argue that coordination is too difficult to occur in real
world, I should not have to do more than to point to the large number of multinational cartels we’ve successfully
prosecuted in last seven years to show why such arguments will fall on deaf ears.”).
                                                     -12-


A.      Defendants Have the Same Economic Incentives to Collude as Do Participants in
        Any Other Dynamic Market

        20.      A firm or a group of firms has market power if it possesses “the power to control

prices or exclude competition.” 34 Monopolies, or groups of firms that behave like monopolies,

such as the price-fixing cartel alleged here, are harmful to competition and impose economic

costs on society in several ways, including restricting output, raising price, reducing quality or

consumer choice, and inhibiting innovation relative to the levels that would have prevailed

under competition. 35 Monopsony power, or buyer power, is the mirror image of monopoly

power. 36 The harm to competition from monopsony is directly analogous to the harm from

monopoly. 37 A monopolist harms buyers by charging them a price above the competitive level;

a monopsonist harms sellers by paying them a price below the competitive level.

        21.      Collusion occurs when a group of sellers forms a cartel, allowing them to act as

if they were a monopoly; when a group of buyers form a cartel, it allows them to act as if they




     34. United States v. E. I. du Pont de Nemours & Co. (“Cellophane”), 351 U.S. 377, 391 (1956). See also
Jonathan B. Baker & Timothy F. Bresnahan, Economic Evidence in Antitrust: Defining Markets and Measuring
Market Power, in Paulo BuSCIrossi, ed. HANDBOOK OF ANTITRUST ECONOMICS (2007) [hereafter, “Baker &
Bresnahan”], at 15. See also Thomas Krattenmaker, Robert Lande & Steven Salop, Monopoly Power and Market
Power in Antitrust Law, 76 GEORGETOWN L.J. 241-269 (1987). As is common practice in economics, I use the
terms “market power” and “monopoly power” interchangeably. See DENNIS CARLTON & JEFFREY PERLOFF,
MODERN INDUSTRIAL ORGANIZATION 244-282 (Pearson 2005 4th ed.) [hereafter MODERN IO].
     35. MODERN IO at 93.
     36. U.S. Department of Justice and Federal Trade Commission, Horizontal Merger Guidelines (2010)
[hereafter Merger Guidelines], §1; §12. See also MODERN IO at 107-110.
     37. MODERN IO at 107-110; see also Merger Guidelines §1 (“Enhancement of market power by buyers,
sometimes called “monopsony power,” has adverse effects comparable to enhancement of market power by sellers.
The Agencies employ an analogous framework to analyze mergers between rival purchasers that may enhance their
market power as buyers”). See also §12. See also Johnson v. Ariz. Hosp. & Healthcare Ass’n (AzHHA), No. CV
07-1292-PHXSRB, 2009 WL 5031334 (D. Ariz. July 14, 2009); see also In Re: High-Tech Employee Antitrust
Litigation, No. 11-CV-02509 (N.D. Cal.). See also Vogel v. Am. Soc’y of Appraisers, 744 F.2d 598, 601 (7th Cir.
1984) (stating that monopoly and monopsony are “symmetrical distortions of competition.”) (quoted in
Weyerhaeuser Co. v. Ross-Simmons Hardwood Lumber Co., 549 U.S. 312, 322 (2007).
                                                    -13-


were a monopsony. 38 There are various strategies that cartels can employ to achieve collusive

outcomes; three of the most prominent are price-fixing, bid-rigging, and market-allocation

schemes. 39 The economic incentives for collusion are clear: A monopoly, by construction,

maximizes the total profit available to all firms collectively. Hence, firms that agree to collude

(and thus to mimic the conduct of a monopolist) can always earn higher profits than they could

otherwise, by earning monopoly profits and dividing the profits among cartel members.

        22.      In the real world—including in FX trading—economic agents generally interact

repeatedly with each other over time. Economists refer to this as a “repeated game” or “dynamic

game.” 40 If a cartel operates in a repeated-game environment, it can adopt strategies to achieve

sustained “collusive equilibria” or stable outcomes, such as monitoring, enforcement, and

credible threats of punishment to defectors. 41 The purpose of these strategies is to deter

individual firms from undercutting the cartel price to steer business toward itself and away from

the other cartel members (or, in the case of a buyer’s cartel, paying a price above the cartel price

to achieve the same outcome). 42 In a repeated game, the incentive for an individual firm to

defect from the cartel—which would generate a one-time windfall to the defector—must be

weighed against the entire stream of future profits that the firm would enjoy if it did not defect.




     38. MODERN IO at 108 (“To the degree that the teams agree not to compete for players, they gain monopsony
power.”). See also Merger Guidelines at 2 (“Enhancement of market power by buyers, sometimes called
‘monopsony power,’ has adverse effects comparable to enhancement of market power by sellers.”).
     39. See, e.g., DOJ Price Fixing. See also Merger Guidelines.
     40. MODERN IO at 279. See also Louis Kaplow, An Economic Approach to Price Fixing, 77(2) ANTITRUST
L.J. 343-449, 350 (2011) (“The analysis of firms’ interactions employs repeated games because they can capture
the sort of strategic interaction that makes successful coordinated oligopoly pricing possible.”).
     41. Kaplow, supra, at 350-352.
     42. MODERN IO at 136 (“With relatively few firms, the cartel may more easily monitor each one, and
increases in one firm’s share of the market (an indication of price cutting) are easier to detect.”).
                                                        -14-


Unless the firm does not place much weight on its future stream of profit, the incentive to

collude will be enhanced in a dynamic environment, relative to a static one. 43

         23.      For a cartel of sellers, the incentives to collude stem from sellers’ ability to

increase their collective profit by coordinating to increase the selling price above the

competitive level. 44 Conversely, for a buyer’s cartel, the incentives stem from the ability to

maximize collective profit by suppressing the buying price below the competitive level.45

Because the collusive ask price exceeds the competitive ask price, and because the collusive bid

price is below the competitive bid price, the bid-ask spread under collusion is wider than the

bid-ask spread under competition.

B.       Classwide Evidence Shows That Conditions in the FX Market Are Conducive to
         Collusion

         24.      Collusion is more likely to occur in some industries than in others. The

Department of Justice has identified the following six industry characteristics as being

“conditions favorable to collusion”:

     •   Collusion is more likely to occur if there are few sellers. The fewer the number of sellers,
         the easier it is for them to get together and agree on prices, bids, customers, or territories.
         Collusion may also occur when the number of firms is fairly large, but there is a small
         group of major sellers and the rest are "fringe" sellers who control only a small fraction
         of the market.



    43. In economics, the extent to which an economic agent values future streams of income is measured by the
“discount factor.” See ROBERT GIBBONS, GAME THEORY FOR APPLIED ECONOMISTS 89 (Princeton University Press
1992). Collusion can be sustained in a dynamic environment provided that firms do not discount the future to such
an extent that future profits are worth little to them in comparison with the immediate profits to be gained by
defecting from the cartel. Id. at 106 (“That is, the gain this period from deviating must not exceed the discounted
value of the loss next period from the punishment.”). See also Margaret Levenstein & Valerie Suslow, What
Determines Cartel Success? 44(1) J. ECON. LIT. 43-95 (2006) [hereafter, “Levenstein & Suslow (2006)”], at 46
(“Repeated interaction (over time or across markets) can, in principle, by providing the incentive of future collusive
profits, deter firms from cheating and allow them to escape the Prisoners’ Dilemma.”)
    44. A seller with market power equates marginal revenue to marginal cost, resulting in a higher price than
would exist under competition. See, e.g., MICHAEL KATZ & HARVEY ROSEN, MICROECONOMICS 412-419 (Irwin
McGraw-Hill 3rd ed. 1998).
    45. A buyer with market power purchases at the point where marginal factor cost is equal to marginal revenue
product, resulting in a lower price than would exist under competition. Id. at 473-481.
                                                       -15-

    •   The probability of collusion increases if other products cannot easily be substituted for
        the product in question or if there are restrictive specifications for the product being
        procured.

    •   The more standardized a product is, the easier it is for competing firms to reach
        agreement on a common price structure. It is much harder to agree on other forms of
        competition, such as design, features, quality, or service.

    •   Repetitive purchases may increase the chance of collusion, as the vendors may become
        familiar with other bidders and future contracts provide the opportunity for competitors to
        share the work.

    •   Collusion is more likely if the competitors know each other well through social
        connections, trade associations, legitimate business contacts, or shifting employment
        from one company to another.

    •   Bidders who congregate in the same building or town to submit their bids have an easy
        opportunity for last-minute communications. 46

When present, these conditions indicate a higher likelihood that collusion could occur. 47 As

explained below, evidence common to the Class shows that each of these conditions is satisfied

in FX trading during the Class Period.

        1.       Defendants Dominate FX Trading

        25.      Collusion is more likely when there are few sellers, or when there is a “small

group of major sellers and the rest are ‘fringe’ sellers who control only a small fraction of the

market.” 48 That is the case in the FX industry; over time, FX trading volumes have become

highly concentrated among Defendants. Although electronic trading allowed new entrants to

launch electronic-trading platforms, the net effect has been a significant increase in




     46. See DOJ Price Fixing; Merger Guidelines; William Kolasky, “Coordinated Effects in Merger Review:
From Dead Frenchmen to Beautiful Minds and Mavericks,” Address to the American Bar Association Section of
Antitrust Law Spring Meeting, Washington DC                 2002 [hereafter, “Koloasky (2002)”], available at
https://www.justice.gov/atr/speech/coordinated-effects-merger-review-dead-frenchmen-beautiful-minds-and-
mavericks.
     47. See DOJ Price Fixing (“While collusion can occur in almost any industry, it is more likely to occur in
some industries than in others. An indicator of collusion may be more meaningful when industry conditions are
already favorable to collusion.”) (emphasis added). See also Levenstein & Suslow (2006) at 85-86.
     48. See DOJ Price Fixing; Kolasky (2002) (“As expected, the industries in which we have detected cartels are
usually highly concentrated with the largest firms acting as ringleaders and the fringe players following along.”).
                                                      -16-


concentration among Defendants during the Class Period, particularly in light of the large fixed

investments necessary to support electronic-trading platforms. 49

        26.      According to Euromoney, a market publication utilized by Defendants, 50 during

the Class Period, eight to nine banks represented 75 percent of the market, and just five to six

banks represented 60 percent of the market. 51 Defendants’ overall share of global FX volume

increased from 74.2 percent to 85.6 percent from 2002 to 2014. 52 From 2007 to 2013,

Defendants’ share of U.S. FX volume has fluctuated between 87 and 93 percent. 53 FX trading is

also concentrated at the level of the individual currency pair. According to the New York




     49. Ljungqvist & Bjønnes ¶¶61-63; Figure 1. See also FX HANDBOOK (2012) §1.4.2. (“Customer electronic
trading has prompted a striking increase in concentration among FX dealers. Because banks have been forced to
invest heavily in trading technology even while quoting tighter bid-ask spreads, small banks now find it
unprofitable to make markets in the major currencies.”). See also Yanez Dep. 103:9-104:7




                Id. 104:25-105:24




    50. See, e.g., Yanez Dep. 101:13-16
                                                See also CS-FXLIT-04001553


                                                                                               See also HBEU-
FXLITIG-00049159
                                                                                                             See
also UBSCH-ZINC-CIV-000007345

     51. Euromoney FX survey (various years).
     52. Id. The Euromoney survey released in a given year reports market shares for the prior calendar year. The
figures reported here are based on calendar years (not survey years). The volumes cited in Euromoney are based on
volumes reported by survey respondents, and reflect only buy-side volumes because the survey methodology “aims
to capture client price-taking activity only.” See https://www.euromoney.com/article/b12kj6tfp486wn/euromoney-
fx-survey-2011-methodology.
     53. Id.
                                                        -17-


Federal Reserve Bank’s FX Volume Survey, as of October 2013, the top five dealers accounted

for approximately 63 percent of EUR/USD trading volume in North America. 54

         2.       There Are No Close Substitutes for the FX Liquidity Provided by Dealer
                  Banks

         27.      In the FX market, Class Members are price takers, and Defendants are price

makers (also referred to as “market makers,” “liquidity providers” or “dealer banks”). 55

Customers wishing to buy or sell foreign currency must transact with a price-making liquidity

provider that stands ready to transact in either direction. 56 There are no close substitutes to the

FX liquidity provided by dealer banks: Buy-side customers (such as Class Members) “may

incidentally provide liquidity by trading directly with other buy-side customers … [but]

standing ready to provide liquidity is not the[ir] primary function.” 57

         3.       Foreign Currency Is a Homogeneous Commodity, and the Pricing of FX
                  Transactions Varies Predictably With Common Factors

         28.      Foreign currency is homogenous by definition—no trader’s U.S. dollars are

differentiated from those of any other trader. 58 This explains how it is that a single number, such

as the bid-ask spread, can allow customers to compare prices quoted by different market-



     54. See     New      York     Federal     Reserve     Bank,   FX    Market     Share,   available   at
https://www.newyorkfed.org/fxc/volumesurvey/mshare.html. The data show similarly high concentration among
the top five dealers for other currency pairs. Id. See also New York Federal Reserve Bank, Foreign Exchange
Volume Survey, available at https://www.newyorkfed.org/banking/reportingforms/FXVSURVEY.html.
     55. See Poynder Chat Report ¶17.
     56. Ljungqvist & Bjønnes ¶47.
     57. Id. ¶49. See also Yanez Dep. 106:18-107:2

                            In addition, there are no financial instruments that can be easily substituted for foreign
currency. Bitcoin—a digital currency invented in 2009 by an unknown individual—is sometimes used for
international transactions. But the total value of Bitcoin in circulation—about $41 billion as of mid-2017—is trivial
in comparison to the multi-trillion-dollar volumes of FX that are traded daily. See Sue Chang, How big is Bitcoin,
really? This chart puts it all in perspective, MARKET WATCH, June 30, 2017, available at
http://www.marketwatch.com/story/how-big-is-bitcoin-really-this-chart-puts-it-all-in-perspective-2017-06-21.
     58. Yanez Dep. 106:2-10
                                                       -18-


makers, including on electronic communication networks (“ECNs”), which “allow multiple

dealers to simultaneously quote prices to all platform users.” 59 Prominent ECNs such as EBS

allow for anonymous trading between counterparties. 60

        29.      This does not imply that all FX transactions are the same, or that they are priced

identically. Indeed, there is substantial variation in the markups that dealer banks charge to

different types of customers, relative to the interbank spread or “anchor” or “benchmark”

price. 61 One study by Professor Bjønnes, which analyzed data from a top 20 FX dealer bank in

2012, found that some types of customers (such has hedge funds) pay little or no markup (less

than one pip) relative to the interbank price, while others (such as small and medium-sized

enterprises) pay substantial markups (over 20 pips) relative to the interbank price. 62

        30.      Nevertheless, the pricing of FX transactions is not random: It varies predictably

with common and well-understood factors. These include market-specific factors (including the

interbank price, 63 trade size, volatility, liquidity, and order type), as well as factors specific to

the transaction type and the type of customer (such as customer volume, sophistication, and

likelihood of being informed). 64 Therefore, for a given transaction involving a given volume of

a given currency pair, under a given set of market-specific factors and involving a given



     59. Ljungqvist & Bjønnes ¶56.
     60. Id. ¶¶ 56, 59.
     61. The FX prices posted on inter-dealer platforms, such as EBS and Reuters, play the role of wholesale prices
or market benchmarks. Dealer banks charge customers a price that reflects a markup relative to this benchmark.
Ljungqvist & Bjønnes ¶¶87, 119. See also Carol Osler, Alexander Mende, & Lukas Menkhoff, Price Discovery in
Currency Markets 30 J. INT’L MONEY & FIN. 1696–1718, 1699 (2011) [hereafter “Osler et. al. 2011”] (explaining
that the interdealer prices “serve[] as the anchor for customer prices.”)
     62. Geir Bjønnes, Neophytos Kathitziotis, & Carol Osler, “Bid-Ask Spreads in OTC Markets,” Brandeis
University Working Paper 102 (March 2016) [hereafter “Bjønnes et. al. (2016)”]; see also Geir Bjønnes,
Neophytos Kathitziotis, & Carol Osler, “The Cost of FX Liquidity: Empirical Tests of Competing Theories,”
Brandeis University Working Paper (2014) [hereafter “Bjønnes et. al. (2014)”].
     63. For an empirical assessment of the link between interbank spreads and Class Member pricing, see Part
IV.B, infra.
     64. Ljungqvist & Bjønnes ¶¶67-72.
                                                       -19-


customer type, it is possible to estimate the price that a customer would pay (as Professor

Bjønnes’ research shows). For example, a hedge fund would be expected to pay only a small

markup over the interbank price when trading (say) 50 million EUR/USD, while a small or

medium-sized enterprise would be expected to pay much more for an otherwise identical

transaction.

         4.       Class Members Have Predictable Trading Patterns

         31.      Class Members often transact regularly and/or repeatedly with Defendants, often

at predictable intervals, such as the end of month, when portfolio managers often trade in FX to

hedge their international investments. 65 More generally, Defendants devote significant resources

to tracking the trading patterns of individual clients; electronic trading in particular allows

Defendants to statistically analyze customer-specific trading patterns. 66



                              67




                                               68




    65. Michael Melvin & John Prins, The Equity Hedging Channel of Exchange Rate Adjustment, 22 J. FIN.
MARKETS 50–72 (2011). Certain financial customers, such mutual funds, pension funds, and endowments
(sometimes referred to as “real-money investors”), may also transact at regular intervals to convert returns on
overseas investments into the home currency of their investors. In addition, corporate customers transact in the FX
industry in the regular course of business (for example, to make payments to offshore suppliers in exchange for
goods or services). These customers are considered uninformed, relative to other market participants. See Osler &
Wang (2013) at 84; see also FX HANDBOOK (2012) §1.3.1.
    66. Ljungqvist & Bjønnes ¶71; see also FX HANDBOOK (2012) §1.4.3.
    67.                                           see e.g. CS-FXLIT-06344889
                   ; see also CS-FXLIT-06366308                                                                ; CS-
FXLIT-06424822                                                      ; CS-FXLIT-06441732
                               ; CS-FXLIT-06469081
    68. DB-0938703, at 710 (presentation
                                                  -20-



                                                                                 69
                                                                                      Defendants utilize

“spread matrices” to develop quotes for customers; these reflect customer-specific factors

including location, volume traded, and previous relationship with the bank. 70

        5.         Electronic Communications         Facilitate    Last-Minute        Communications
                   Among FX Traders

        32.        As explained in Part III below, Mr. Poynder’s report indicates that Defendants

had opportunities for last-minute communications through electronic chatrooms. This evidence

indicates that Defendants maintained real-time contact with one another and exchanged

information instantaneously.

        6.         FX Traders Are Socially Connected

        33.
              71




    69. DB-0762578.
    70. See, e.g., CS-FXLIT-05209294 (Credit Suisse spread matrix), BARC-FX-CIV-00185551 (Barclays spread
matrix), BNP0072968 (BNP Paribas spread matrix); See also Yanez Dep. 162:15-20


     71. GS-FX-CIVIL-02188603, at 651                                               ; FX0015272, at 292
                                                                        ; GS-FX-CIVIL-02172657, at 658-
59                                                             , 663
                ; GS-FX-CIVIL-01976079, at 088-089
                  ; GS-FX-CIVIL-03331607, at 608
            ; GS-FX-CIVIL-03317120, at 132-34                                                       ;
UBSUK-ZINC-CIV-000002559                                                         ; UBSUK-ZINC-CIV-
000001779                                         ; RBS-IN-RE-FX-LITIG-00052230, at 30-31
                                                                                                   );
MSFX00110167, at 172                                                                  ; GS-FX-CIVIL-
02522397, at 401                                                                         ; CS-FXLIT-
06322601, at 612                                                                    ; CITI-FX-CIVIL-
00127225, at 234                                                             ; GS-FX-CIVIL-02190796,
at 798                                               ; GS-FX-CIVIL-02191030, at 030-031
                                          ; CITI-FX-CIVIL-00397725, at 727-728
                                              -21-


                                                                           . 72
                                                              73


                                                                   74


                                                                    75



                                                       , 76         , 77              78




                                                                                           79



    III. CONDUCT: THE EXCHANGE OF SENSITIVE COMPETITIVE INFORMATION AMONG
  DEFENDANTS, AS ASSESSED BY MR. POYNDER, WAS PERVASIVE IN A STATISTICAL SENSE

       34.     Mr. Poynder reviewed a “randomly selected, statistically representative sample

of communications among FX traders working for Defendant banks” 80 during the Class Period.

Based on a statistical analysis that I prepared (shown in the Appendix below), Mr. Poynder

randomly sampled 91 trading days out of the total population of 1,531 trading days during the




    72. CS-FXLIT-05903618, at 18.
    73. RBS-IN-RE-FX-LITIG-00015019, at 024 (
     ); GS-FX-CIVIL-02018309, at 343 (                                            ); GS-FX-CIVIL-
02190765, at 766 (                                        ); GS-FX-CIVIL-03030853 (
                           ); GS-FX-CIVIL-02197818, at 822 (
    ); BARC-FX-CIV-00180562, at 570

    74. JPMC-CIVIL-0000512388, at 400-02
                       BARC-FX-CIV-00025730
     .
    75. JPMC-CIVIL-0000113414, at 416                                   .
    76. FX0023350, at 354              ; BNP0065119, at 119-120             ; RBS-IN-RE-FX-LITIG-
00050749                                     .
    77. JPMC-CIVIL-0000113414, at 416
    78. UBS-ZINC-CIV-000006910, at 913                    ; CS-FXLIT-04114006, at 006-08

   79. CITI-FX-CIVIL-00015937.
   80. Poynder Chat Report ¶1.
                                               -22-


Class Period. 81 Mr. Poynder’s team reviewed more than 37,800 communications from these 91

days. 82 Mr. Poynder then applied his market expertise to interpret the technical and slang-ridden

language used by FX traders, and “conservatively flagged a total of 1,546 separate chatroom

transcripts or emails where Sensitive Competitive Information was exchanged among two or

more Defendants[.]” 83 Mr. Poynder found that Defendants exchanged Sensitive Competitive

Information (“SCI”) a total of 8,496 times covering 90 of the 91 days in the random sample. 84

He also found that Defendants exchanged SCI concerning spreads 522 times covering 77 of the

91 days in the random sample. 85

         35.      I take no position on the content of these communications, nor do I make any

inference as to whether such evidence constitutes evidence of collusion or the existence of an

agreement. Nevertheless, from an economic standpoint, it bears emphasis that communicating

to a horizontal competitor the spread that one has quoted or intends to quote to a prospective

customer would be against the unilateral self-interest of Defendants; in the absence of collusion,

doing so would simply create an opportunity for a competitor to win business by charging a

slightly narrower spread. More broadly, the sharing of private information that would better

enable a competitor to predict and exploit price movements is not individually rational, because

it creates opportunities for competitors to execute profitable trades at the expense of the

information-sharing party.

         36.      From a statistical standpoint, Mr. Poynder’s findings are consistent with the

hypothesis that the sharing of SCI was pervasive, in the sense of occurring on almost all trading



   81.   Id. ¶3; ¶49.
   82.   Id. ¶3.
   83.   Id. ¶4
   84.   Id.
   85.   Id. at ¶69.
                                                     -23-


days during the Class Period. In particular, Mr. Poynder’s findings allow one to reject the null

hypothesis that SCI was exchanged on less than 95 percent of the trading days during the Class

Period at the 5.4 percent significance level. 86 Put differently, if it were true that SCI was

actually exchanged on fewer than 1,454 (equal to 0.95 x 1,531) trading days during the Class

Period, then the probability that Mr. Poynder would have found evidence of the exchange of

SCI on 90 out of the 91 days in the random sample (as he did) is only 5.4 percent. 87

         37.     Mr. Poynder found that SCI was exchanged 8,496 times during the 91-day

random sample that he analyzed, for an average of 8,496/91 = 93.4 times per trading day, with a

standard deviation of 86.3. 88 Given this information, I can construct a 95 percent confidence

interval (“CI”) for the number of SCI exchanges that would have been detected if Mr. Poynder

had reviewed the full population of 1,531 trading days in the Class Period. The midpoint of the

CI is 93.4*1,531 = 142,938. The lower end of the CI is 75.6*1,531 = 115,805. The upper end of

the CI is 111.1*1,531 = 170,071. In other words, one can infer statistically with 95 percent

confidence that the total number of SCI exchanges that would have been uncovered in a review

of every day of the Class Period would be between 115,805 and 170,071.

         38.     Mr. Poynder found that SCI specifically involving spreads was exchanged 522

times during the 91-day random sample that he analyzed, for an average of 522/91 = 5.74 times

per trading day, with a standard deviation of 5.2. 89 Given this information, I can construct a 95

percent confidence interval (“CI”) for the number of SCI exchanges involving spreads that

would have been detected if Mr. Poynder had reviewed the full population of 1,531 trading days




   86.   Id. Appendix 3.
   87.   Id.
   88.   Poynder Chat Report ¶108 (standard deviation calculated from supporting spreadsheet).
   89.   Id. ¶69 (standard deviation calculated from supporting spreadsheet).
                                                     -24-


in the Class Period. The midpoint of the CI is 5.74*1,531 = 8,782. The lower end of the CI is

4.7*1,531 = 7,157. The upper end is of the CI is 6.8*1,531 = 10,407. In other words, one can

infer statistically with 95 percent confidence that the total number of SCI exchanges involving

spreads that would have been uncovered in a review of every day of the Class Period would be

between 7,157 and 10,407.

       IV. PERFORMANCE: HOLDING OTHER FACTORS CONSTANT, SPREADS NARROWED
                  SIGNIFICANTLY AFTER THE END OF THE CLASS PERIOD

        39.      Professors Bjønnes and Ljungqvist explain that the Challenged Conduct harmed

every Class Member because it “resulted in spreads widening throughout the FX market,” in

part by increasing what economists call “adverse selection risk.” 90 They explain that “it is not

essential that Defendants exchanged private order flow information constantly or only

intermittently throughout each trading day, so long as they did it persistently during the Class

Period,” because “non-Defendant liquidity providers did not, and could not, know exactly when

Defendants had access to sensitive competitive information that gave them an edge,” 91 and thus

defensively increased their spreads generally or exited the market, which increased spreads via a

weakening of competition.

        40.      In this section I test econometrically for differences between the bid-ask spreads

quoted on the interbank electronic trading platform EBS (the “EBS Spread”) before and after

the end of the Class Period (December 31, 2013). 92 I find that, holding other factors constant,



    90. Ljungqvist & Bjønnes ¶74; ¶¶81-88. Standard economic principles show that the bid-ask spread increases
with adverse selection risk, defined as the risk of transacting with a better-informed counterparty. See MICHAEL
KATZ & HARVEY ROSEN, MICROECONOMICS 564-576 (Irwin McGraw-Hill 3rd ed. 1998); see also Lawrence
Glosten & Paul Milgrom, Bid, Ask and Transaction Prices in a Specialist Market with Heterogeneously Informed
Traders 14 JOURNAL OF FINANCIAL ECONOMICS 71-100 (1985). See also Osler & Wang (2013) at 89-91.
    91. Ljungqvist & Bjønnes ¶89. (emphasis added).
    92. Professors Ljungqvist and Bjønnes explain that “[a]rbitrage ensures that midpoints are approximately the
same at a given point in time regardless of the data source used to obtain bid/ask data (i.e., whether data are
                                                       -25-


the EBS Spread narrowed after the end of the Class Period, and the effect is highly statistically

significant. I also demonstrate econometrically that the components of the EBS Spread (the bid

price and the ask price) are highly predictive of the prices paid by individual Class Members.

This indicates that the Challenged Conduct is statistically associated with a deterioration in the

performance of the FX market from the perspective of Class Members—that is, a lessening of

competition. Although my empirical analysis focuses on the FX spot market, I note that

Professors Ljungqvist and Bjønnes explain that pricing for other FX instruments, such as swaps,

forwards, and derivatives, are a function of the spot price. 93

A.       Interbank Spreads Narrowed Significantly After the End of the Class Period

         41.      Econometric analysis, common to all Class Members, shows empirically that the

EBS Spread narrowed after the Class Period, holding other factors constant, as explained in

detail below. I model the EBS half-spread as a function of the Challenged Conduct, controlling

for other factors that may influence spreads. My analysis spans 44 currency pairs, and

incorporates second-by-second bid and ask quotes for each of these currency pairs. 94 This

sample accounts for approximately 88 percent of FX trading volumes, and includes the most

heavily traded currency pairs, as well as many lower-volume currency pairs. 95 The regression




obtained from EBS, Reuters, or another ECN). If they were not, an arbitrage profit could be made by trading across
platforms.” Ljungqvist & Bjønnes. n. 38.
     93. Ljungqvist & Bjønnes ¶46. See also Yanez Dep. at 63:7-16



     94. Due to time constraints, I was unable to account for eight minor currency pairs, which collectively account
for a maximum of approximately 5.6 percent of all foreign exchange volume. See Bank for International
Settlements, “Triennial Central Bank Survey: Foreign exchange turnover in April 2016,” Sept. 2016, at 11,
available at http://www.bis.org/publ/rpfx16fx.pdf). If needed, I could expand my analysis to the 52 currency pairs
analyzed by Professors Ljungqvist and Bjønnes. See Ljungqvist & Bjønnes, Appendix C.
     95. See Bank for International Settlements, “Triennial Central Bank Survey: Foreign exchange turnover in
April 2016,” Sept. 2016, at 9, available at http://www.bis.org/publ/rpfx16fx.pdf.
                                                        -26-


analysis was performed using a random sample of EBS second-by-second quote data,

encompassing more than 100 million data points.96

         42.      The econometric model can be written as follows:

                                                EBS Ask Quotes:
                                S
                          ln( PEBS ) − ln( PEBS
                                             Mid
                                                  α 0 + α1Conductt + [Controls ] + ε it
                                                 )=                                                              (0.1)

                                                EBS Bid Quotes:
                                Mid
                          ln( PEBS  ) − ln( PEBS
                                              B
                                                  α 0 + α1Conductt + [Controls ] + ε it
                                                 )=                                                              (0.2)

                  S                                                   B
Above, the term PEBS denotes the best (lowest) EBS ask quote, while PEBS denotes the best

                                    Mid
(highest) EBS bid quote. The term PEBS                                    S
                                        is the EBS midpoint, equal to ( PEBS + PEBS
                                                                                 B
                                                                                    ) / 2 . The EBS

                                                                                  S
half-spread is simply the distance from the EBS ask price to the EBS midpoint ( PEBS − PEBS
                                                                                         Mid
                                                                                             );

                                                                              Mid
or, equivalently, the distance from the EBS midpoint to the EBS bid price ( PEBS  − PEBS
                                                                                      B
                                                                                         ).

         43.      The function ln(.) denotes the natural logarithm, which allows the coefficients in

the regression to be interpreted in percentage terms. I define the dependent variable in the

regression as the “log half spread.” The log half spread measures the percentage difference

between either the EBS ask quote and the EBS midpoint (equation 0.1), or the EBS midpoint

and the EBS bid quote (equation 0.2). Consistent with the definition of the Class Period, the

variable Conduct is set equal to one before December 31, 2013—shortly after the Department of

Justice confirmed its active investigation into Defendants’ Challenged Conduct 97—and to zero




     96. I used the Hampel filter to detect and eliminate outliers—that is, likely errors in the data. These discarded
outliers account for less than one percent of the observations in the database. Intuitively, the Hampel filter checks
for data points that represent extreme deviations from the 50th percentile of a group of data points. See Frank R.
Hampel, The Influence Curve and Its Role in Robust Estimation, 69 JOURNAL OF THE AMERICAN STATISTICAL
ASSOCIATION 383-393 (1974). Professors Ljungqvist and Bjønnes also used the Hampel filter.
     97. On October 29, 2013, Acting Assistant Attorney General Mythili Raman confirmed that DOJ’s Criminal
and Antitrust Divisions were actively investigating Defendants’ manipulation of FX benchmark rates, including the
                                                         -27-


thereafter. If the coefficient α1 is positive and statistically significant, this means that, holding

other factors constant, EBS Spreads were wider before the end of the Class Period than after,

controlling for all other factors that may have influenced the EBS Spread. On the other hand, if

α1 were found to be zero (or insignificantly different from zero), this would indicate that EBS

Spreads were no different during the Class Period than after the Class Period.

         44.      The term [Controls] denotes the control variables in the EBS regression, which

include numerous factors identified in the economic literature and from industry sources. One

key control variable is market volatility, measured as the variance of one-minute log returns. 98

Both participants in the FX industry and economists studying the FX industry recognize that (as

in other financial sectors), increased volatility implies increased risk, leading to wider spreads. 99

I also control for order flow, which is “the sum of signed buyer-initiated and seller-initiated

orders,” 100 with buys and sells receiving opposite signs. Order flow provides a measure of net

buying or selling pressure, and economists have found that order flow can explain a significant

portion of FX price movements over time. 101 Using data on transaction volumes, I control for



WM/Reuters Closing Spot Rates. See, e.g., M. Rochan, FX Fixing Scandal: US Justice Department Confirms
Currency Investigation, INTERNATIONAL BUSINESS TIMES, Oct. 30, 2013; Day of reckoning as European banks’
bill for misconduct mounts, FINANCIAL TIMES, Oct. 29, 2013, available at http://on ft.com/1kIBkG4.
      98. Let Pt be the price of a currency pair in minute t. The log return from minute t to minute (t + 1) is equal
to ln(Pt+1 / Pt) = ln(Pt+1) – ln(Pt) ≈ (Pt+1 - Pt )/ Pt. My volatility metric is calculated as the variance of these log
returns for given currency pair during a given day.
      99. See, e.g., Nina Karnaukh, Angelo Ranaldo & Paul Söderlind, Understanding FX Liquidity 28(11) REV.
FIN. STUDIES (2015) [hereafter, Karnaukh et. al. (2015)”], at 3084 (“It is well known that bid-ask spreads are
positively affected by return volatility due to higher adverse selection and inventory risk.”) See also KEVIN
RODGERS, WHY AREN’T THEY SHOUTING? 14 (Random House 2016) (Kevin Rodgers, former Global Head of FX
at Deutsche Bank, explains: “It mattered whether the market was relatively calm or whipping around in a frenzy.
The more volatile, the more spread was needed to protect the bank.”).
      100. MICROSTRUCTURE APPROACH at 5-6.
      101. For example, “[f]or euro-dollar, the basic order flow regression explains 50 percent of 10-minute
returns, 46 percent of daily returns, and about 20 percent of one-month returns.” Osler & Wang (2013), at 85. Note
that returns are measured as the percentage increase (or decrease) in the price of the base currency over a given
interval of time. In contrast, my own regression model explains variations in the Interbank Spread. Nevertheless, I
include order flow as a control variable here, in light of its significance in the empirical economic literature. See
                                                       -28-


the cumulative order flow during the trading day. 102 The regression also controls for the depth

of the order book—that is, the amount of the base currency that can be transacted at a given bid

or ask price posted to EBS. 103 The depth of the order book has been found to be related to the

bid-ask spread. 104

           45.    Additional controls include the TED spread (a credit risk indicator equal to the

difference between the three-month LIBOR rate and Treasury bill rates), the VIX index (a broad

measure of market uncertainty derived from the S&P 500), the MSCI index (which captures

returns to large and mid-cap stocks across international markets), and an investor sentiment

index, all of which have been found to explain movements in FX prices or spreads. 105



also Yanez Dep. at 70:2-12

                                                                                                             Id. at
74:14-75:14




                                  T                 T            
                                    ∑  ( Bt ) + 1 − ln ∑ ( S t ) + 1 , where B and S are buy and sell
                                                  B                  S


    102.
                                 =
                                  
             Daily order flow is measured as ln
                                   t 1=         
                                                     
                                                      t 1          
transactions executed on EBS or Reuters, measured in volume of the base currency, TB is the total number of buy
transactions over the course of a trading day, and TS is the total number of sell transactions during the same day.
My analysis uses transaction volume data from both EBS and Reuters, the two major interbank platforms. This
ensures that currency pairs that are traded more heavily on Reuters than on EBS are not under-represented when I
calculate transaction volumes.
     103. Depth of order book is measured in natural logs. These data are reported in EBS, but not in Reuters.
Accordingly, my empirical analysis uses primarily EBS data (except when calculating transaction volumes for
purposes of assessing the order flow, as noted above).
     104. See, e.g., Jon Danielsson and Richard Payne, Liquidity determination in an order driven market LSE
(2012). See also Albert Kyle, Continuous Auctions and Insider Trading 53 ECONOMETRICA (1985); Peter Gomber,
Uwe Schweickert, & Erik Thiessen, Zooming in on liquidity Working Paper (2004).
     105. Karnaukh et. al. (2015) at 3090. See also Loriano Mancini, Angelo Ranaldo, & Jan Wrampelmeyer,
Liquidity in the Foreign Exchange Market: Measurement, Commonality, and Risk Premiums 68 JOURNAL OF
FINANCE 1805–41, 1822 (2013) (“[T]he VIX is frequently used as a proxy for investors’ fear and uncertainty in
financial markets. The TED spread is a proxy for the level of credit risk and funding liquidity in the interbank
market…Interestingly, the VIX as well as the TED spread are strongly negatively correlated with FX liquidity [as
measured an index that incorporates by the bid-ask spread].”) See also Harald Hau, Massimo Massa, & Joel Peress,
Do Demand Curves for Currencies Slope Down? Evidence from the MSCI Global Index Change, 23 REVIEW OF
FINANCIAL STUDIES 1681–717 (2010).
                                                        -29-


         46.      I also include (1) fixed effects for the final trading day each month (when asset

managers may hedge or rebalance their portfolios), 106 (2) time-period fixed effects (controlling

for shifts over time in market conditions such as industry concentration and increased reliance

on electronic execution methods), (3) currency-pair-specific hourly fixed effects (to account for

currency-pair-specific differences in liquidity at different times of day), and (4) currency-pair-

specific linear and quadratic time trends (to account for currency-pair specific changes in

liquidity over the sample period). 107

         47.      The results of the regression analysis are shown in Table 1 below. In the baseline

specification, reported in column (1), the Challenged Conduct is assumed to have ceased at the

end of 2013. In columns (2) and (3), the end date of the conduct period is shifted to November

and October of 2013, respectively. As indicated by the R-squared statistics, the regression

model explains approximately 39 percent of the variation in the log half spread over and above

that which could be predicted with knowledge of the mean log half spread alone. 108 In addition,

the coefficient on Volatility is consistently positive and statistically significant, as expected. 109



     106. Michael Melvin & John Prins, The Equity Hedging Channel of Exchange Rate Adjustment, 22 J. FIN.
MARKETS 50–72 (2011). As explained above, real-money investors may also transact at regular intervals to convert
returns on overseas investments into the home currency of their investors, while corporate customers transact in FX
in the regular course of business, using foreign currencies as a medium of exchange, rather than a store of value.
See Osler & Wang (2013) at 84; see also FX HANDBOOK (2012) §1.3.1.
     107. In consultation with Professors Ljungqvist and Bjønnes, I have also confirmed that my regression
results are robust to changes in tick size—the minimum possible distance between different price points—adopted
for different currency pairs by EBS during and after the Class Period. Similarly, I have confirmed that my results
are robust to adjustments that have been implemented to the “latency floor,” which regulates the speed at which
trading occurs and thereby places limits on the speed advantages of high-frequency trading: The latency floor
groups together orders that arrive within a given timeframe into batches, and then randomizes the order in which
the orders in the batch are processed. This means that the first message to hit the system is not necessarily the first
message processed.
     108. In econometrics, a “high” R-squared is not necessarily indicative of a favorable result, nor is a “low” R-
squared necessarily indicative of an unfavorable result. Even a regression with a seemingly low R-squared (e.g.,
below 5 percent) can generate statistically valid predictions. This is particularly true when the sample size is large,
as is the case here. See, e.g., JEFFREY M. WOOLDRIDGE, INTRODUCTORY ECONOMETRICS: A MODERN APPROACH
199 (South-Western Cengage Learning 4th ed. 2009) [hereafter, “WOOLDRIDGE”] (“Until now, we have not focused
much on the size of R2 in evaluating our regression models, because beginning students tend to put too much
                                                       -30-


                                     TABLE 1: EBS REGRESSION RESULTS
                                                         Dependent Variable: Log Half-Spread
                                                    (1)                   (2)                   (3)
                                             Conduct ending:      Conduct ending:       Conduct ending:
    Independent Variable                    31 December 2013     30 November 2013       31 October 2013
    Conduct                                   0.0000261***         0.0000287***           0.0000230***
                                               (0.0000003)           (0.0000003)           (0.0000003)
    ln(Order Book Depth)                       0.000008***          0.000007***           0.000006***
                                               (0.0000001)           (0.0000001)           (0.0000001)
    Daily Volatility                            0.32604***          0.326278***           0.325929***
                                               (0.0114853)           (0.0114906)           (0.0114837)
    Daily Order Flow (ln(B)-ln(S))            0.0000003***         0.0000003***           0.0000003***
                                              (0.00000003)          (0.00000003)          (0.00000003)
    TED Spread                                 0.000045***          0.000056***           0.000063***
                                               (0.0000002)           (0.0000002)           (0.0000002)
    VIX Index (ln Change)                     -0.000042***           -0.00004***          -0.000041***
                                               (0.0000013)           (0.0000013)           (0.0000013)
    MSCI Index (ln Change)                     0.000031***            0.00006***          0.000018***
                                               (0.0000012)           (0.0000013)           (0.0000012)
    Investor Sentiment Index                   0.000037***          -0.000027***          -0.000018***
                                               (0.0000005)           (0.0000006)           (0.0000005)
    Last Trading Day                           0.000003***          0.000003***           0.000002***
                                               (0.0000003)           (0.0000003)           (0.0000003)

    Observations                                 97,024,162             97,024,162            97,024,162
    R-squared                                      39.37%                 39.43%                39.45%
   Notes: Robust standard errors in parentheses: *** p<0.01, ** p<0.05, * p<0.1. Additional control variables
   suppressed for exposition, including currency pair-specific linear and quadratic time trends, currency pair-
   specific hourly fixed effects, and time fixed effects. Regressions run on two percent random sample of EBS
   second-by-second quote data.



Most significantly, the coefficient on Conduct is positive and highly statistically significant in

all specifications, indicating that the EBS spread narrowed after the end of the conduct period.

For example, the result in column (1) indicates that, holding all else fixed, the EBS ask price


weight on R-squared…choosing a set of explanatory variables based on the size of the R-squared can lead to
nonsensical models… A small R-squared does imply that the error variance is large relative to the variance of y,
which means we may have a hard time precisely estimating the [regression coefficients]. But remember…that a
large error variance can be offset by a large sample size: if we have enough data, we may be able to precisely
estimate the partial effects even though we have not controlled for many unobserved factors.”) (emphasis added).
     109. Due to the sheer volume of the second-by-second EBS quote data (which exceed 4.8 billion
observations, which is significantly more than the theoretical limit of what a powerful statistical software package
such as STATA can handle), the analysis in Table 1 is performed using a two percent random sample, consisting of
approximately 97 million observations. If a larger sample size were used, the regression coefficients would be even
more statistically significant than those reported in Table 1 (because the standard errors of the regression
coefficients are a decreasing function of sample size).
                                              -31-


would have been approximately 0.0026 percent lower in the absence of the Challenged

Conduct, while the EBS buy price would have been 0.0026 percent higher. To illustrate,

consider a purchase of $10 million worth of Euro in the actual world. In the but-for world, the

same quantity of Euro could have been purchased for $9,999,740 (equal to $10 million x [1 –

0.000026]). Thus, under this example, total expenditures are reduced by $260 in the but-for

world (equal to 0.0026 percent of $10 million). Accordingly, the regression results in Table 1

indicate that the EBS spread declined significantly after the end of the Class Period, holding

other factors constant.

       48.     Figure 1 below plots the estimated coefficient on the Conduct variable for the

baseline regression, with an end date of December 31, 2013, and for two alternative

specifications with end dates in October 2013 and November 2013, respectively. This analysis

allows me to test the sensitivity of the model to different assumptions regarding the end date of

the Challenged Conduct.
                                                       -33-


         50.      For each currency pair, I constructed two time series: (1) the hourly time series

of weighted-average prices charged by Defendants to Class Members 111 on spot transactions;

and (2) the hourly time series of weighted-average EBS prices, matching bank buys to EBS bids

and bank sells to EBS offers. 112 The resulting time series encompasses 1.7 million data

points. 113

         51.      Before quantifying the statistical relationship between (1) and (2), it is necessary

to test whether each of these time series are “nonstationary.” A time series is said to be

“stationary” if its statistical properties (such as its mean and its variance) are constant over time;

in contrast, a time series is said to be “nonstationary” if these statistical properties change over

time. 114 Economic research has found evidence that FX rates can be nonstationary. 115




   111. My analysis employs transaction data from the following twelve Defendants: Barclays, Bank of America,
BTMU, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, and
RBS. Transactional data from BNP Paribas and UBS were not used,


                                      However, I note that my results are not sensitive to the exclusion or inclusion
of these two banks. Finally, Defendants Société Générale and Standard Chartered did not produce data
                    My analysis does not incorporate data from these two Defendants, although it could be
incorporated at the merits phase.
     The raw transaction data produced by Defendants were first reviewed by Velador. Velador’s review of the raw
data produced various screens, which I applied in constructing the database used for my regression analyses. I
limited the data to spot trades. Trades that were internal to the bank were eliminated. Prime broker trades (which
reflect another entity trading under a Defendants’ name) were also eliminated. I also limited the data to trades with
valid booking date-time designations, and eliminated trades that failed to pass additional validation screens. These
include time- and date-stamp omissions and errors, micro-transactions, missing quantities or prices, wash trades,
and missing client information. I matched electronic transactions to the EBS benchmark price database with a one-
second booking delay, to avoid matching trades to benchmark prices that had not yet been offered within the same
second. For voice trades, I used an algorithm that selects the optimal lag time, based on minimizing the RMSE
between bank prices and EBS prices. The algorithm tests lag lengths between 1 second and 1,200 seconds.
Professors Ljungqvist and Bjønnes used the same algorithm.
     112. Both the bank price and the EBS price were weighted by the volume traded by the Defendants.
     113. The bank data include over 655 million data points for the years 2007 through 2015 after all suggested
screens (described in footnote 106) are applied. After collapsing the data into an hourly time series, the resulting
dataset includes over 1.7 million data points. Before collapsing, I used the Hampel filter to detect and eliminate
outliers—that is, likely errors in the data. These discarded outliers account for less than 2 percent of the
observations in the database.
     114. WOOLDRIDGE, supra, at 378-81.
                                                       -34-


Nonstationary time series have special statistical properties that need to be taken into account

before one can analyze the statistical relationships between them. 116

         52.      For each currency pair, I used a standard statistical method common to all Class

Members, known as the “augmented Dickey-Fuller test,” 117 to determine whether each time

series is stationary. Under the augmented Dickey-Fuller test, the null hypothesis of non-

stationarity is tested against the alternative hypothesis of stationarity. If the Dickey-Fuller test

statistic (“D-F Statistic”) passes, in absolute value, a threshold given by a critical value (in this

case, -3.12), then the null hypothesis of non-stationarity is rejected. 118 Table 2 shows the results.




     115. The economic literature generally finds that nominal foreign exchange rates are nonstationary, although
some recent research provides conflicting evidence. See Hanno Lustig, Andreas Stathopoulos & Adrien Verdelhan,
“Nominal Exchange Rate Stationarity and Long-Term Bond Returns,” Stanford Graduate School of Business
Working Paper No. 3411 (January 2016), at 1 (“The consensus view in the literature is that nominal exchange rates
exhibit unit root behavior…While the stationarity of real exchange rates is grounded theoretically in the purchasing
power parity condition and well-established empirically, the stationarity of nominal exchange rates is a more
difficult question.”).
     116. WOOLDRIDGE, supra, at 630-41.
     117. Id. at 630-35.
     118. Id. at 634.
                                -35-


TABLE 2: AUGMENTED DICKEY-FULLER STATIONARITY TESTS
Defendants' Prices to Class Members          EBS Prices
                                                -36-


       53.     For each currency pair, Table 2 above displays the D-F Statistic for both the

prices charged by Defendants to Class Members and the EBS price. Whenever the D-F Statistic

is less (in absolute value) than the critical value of -3.12, the null hypothesis of non-stationarity

cannot be rejected. As seen above, the null hypothesis of non-stationarity cannot be rejected for

a majority of currency pairs. Put differently, there is strong statistical evidence that these time

series are nonstationary, consistent with the economic literature.

       54.     Statistical analysis of the relationship between two nonstationary time series can

result in a spurious statistical finding: Two nonstationary time series may appear to have a

statistical relationship, when in fact they do not. 119 However, if the two nonstationary time

series are “cointegrated,” this problem is avoided. Two time series are said to be cointegrated if

they move together systematically over time, in the sense that they do not tend to drift apart

arbitrarily, with no tendency to come back together. 120 Given the statistical evidence above,

which shows that both (1) the prices charged by Defendants to Class Members and (2) the EBS

prices are nonstationary, it is important to test whether (1) and (2) are cointegrated. If (1) and

(2) are found to be cointegrated, then I can proceed to analyze the statistical relationship

between (1) and (2) without generating spurious results.

       55.     Using standard econometric methods applicable to all members of the Class, I

performed just such a test for each currency pair. Specifically, I used the Engle-Granger test to

determine whether the prices charged by Defendants to Class Members and the EBS prices are

cointegrated. The Engle-Granger test is performed by regressing the Defendant bank prices on

the EBS prices, and then testing whether the residuals of that regression are stationary.


   119. Id.
   120. Id. at 638.
                                                       -37-


Rejecting the null hypothesis of non-stationarity of the residuals indicates that the two series

are cointegrated. 121 As seen in Table 3, for almost every currency pair, the test statistic is far

above (in absolute value) the critical value of -3.50, 122 implying that Defendant bank prices and

EBS prices are indeed cointegrated. 123

         56.      That the two time series are cointegrated provides statistical confirmation of the

linkage between the EBS prices and the prices paid by Class Members to Defendants; it also

means that the results of a simple regression (the “first-stage regression”) can be used to

reliably quantify the relationship between the two time series. As seen in the final column of

Table 3, the R-squared in the first-stage regression is above 99 percent for 42 of 44 currency

airs; even the lowest R-squared (for the Euro/Danish Krone) is 81 percent. Put differently, the

EBS price explains the vast majority of the variation in the prices that banks charge to Class

Members.




    121. Id. at 639-640.
    122. Id. at 640.
    123. In principle, it is not necessary to perform this exercise for the currency pairs found to be stationary in
Table 3; I do so here for completeness.
                               -38-


TABLE 3: ENGLE-GRANGER COINTEGRATION TESTS AND R-SQUARED STATISTICS
                                             -39-



                                         CONCLUSION

       57.    For the foregoing reasons, I conclude that (1) the structure of the FX market is

characterized by conditions conducive to collusion; (2) the exchange of Sensitive Competitive

Information among Defendants, as defined and assessed by Mr. Poynder, was pervasive in a

statistical sense, occurring on all or almost all trading days during the Class Period; and, (3)

holding other factors constant, interbank spreads narrowed after the end of the Class Period,

which means that the Challenged Conduct is statistically associated with inferior performance

of the FX market from the perspective of all or almost all Class Members.




       Executed on May 31, 2018.
                     -40-


APPENDIX 1: CURRENCY PAIR ABBREVIATIONS

     Abbreviation   Currency
     AUD            Australian Dollar
     BRL            Brazilian Real
     CAD            Canadian Dollar
     CHF            Swiss Franc
     CLP            Chilean Peso
     CNH            Chinese Yuan (offshore)
     CNY            Chinese Yuan (onshore)
     COP            Columbian Peso
     CZK            Czech Koruna
     DKK            Danish Krone
     EUR            Euro
     GBP            British Pound
     HKD            Hong Kong Dollar
     HUF            Hungarian Forint
     IDR            Indonesian Rupiah
     ILS            Israeli Shekel
     INR            Indian Rupee
     JPY            Japanese Yen
     KRW            South Korean Won
     MXN            Mexican Peso
     MYR            Malaysian Ringgit
     NOK            Norwegian Krone
     NZD            New Zealand Dollar
     PEN            Peruvian Sol
     PHP            Philippine Piso
     PLN            Polish Zloty
     RON            Romanian Leu
     RUB            Russian Ruble
     SAR            Saudi Riyal
     SEK            Swedish Krona
     SGD            Singapore Dollar
     THB            Thai Baht
     TRY            Turkish Lira
     TWD            Taiwan Dollar
     USD            US Dollar
     ZAR            South African Rand
                                               -41-


    APPENDIX 2: SAMPLE SIZE ANALYSIS FOR MR. POYNDER’S REVIEW OF ELECTRONIC
                                COMMUNICATIONS

Introduction

This Appendix reviews statistical methods for establishing the pervasiveness of the exchange of
Sensitive Competitive Information, as defined by Mr. Poynder’s review methodology, based on
a random sample of trading days selected from the Class Period. The hypothesis to be tested,
using standard statistical sampling methods, is that the exchange of SCI among Defendants was
pervasive, in the sense of occurring on all or almost all trading days during the Class Period. As
explained below, a random sample of 91 days is sufficient to establish that SCI sharing occurred
on at least 90 to 95 percent of the active trading days during the Class Period.

Because Mr. Poynder has uncovered evidence of the sharing of SCI on 90 days out of a random
sample of 91 trading days, one can reject the null hypothesis that SCI was exchanged on less
than 95 percent of the trading days during the Class Period at the 5.4 percent significance level.
Put differently, if it were true that SCI was actually exchanged on fewer than 0.95*(1,531) =
1,454 trading days during the Class Period, then the probability that Mr. Poynder would have
found evidence of the exchange of SCI on 90 out of 91 days in the random sample (as he did) is
only 5.4 percent.

One-Tailed Test With Binomial Distribution

Let ct denote an indicator equal to one if Mr. Poynder’s review determines that SCI was
exchanged on day t, and zero otherwise:

                              0 No evidence of SCI exchange on day t
                         ct =                                                                (0.3)
                              1 Evidence of SCI exchange on day t

Let p denote the true proportion of days over this interval in which evidence of SCI exchange
exists. (Note that there are 1,531 active trading days between 12/1/07 and 12/31/13).

                                                 1 1,531
                                          p=         ∑ ct
                                               1,531 t =1
                                                                                              (0.4)


Given a random sample of size n < 1,531, one can estimate the true proportion using the sample
mean:

                                                   1 n
                                            pˆ =     ∑ ct
                                                   n t =1
                                                                                              (0.5)


Given an estimate of p̂ , one can construct a one-sided hypothesis test of whether p lies above
some predetermined threshold. Suppose that we have a random sample of 91 days, and that
                                                             -42-


 evidence of SCI sharing is detected about 95 percent of the time, or in 87 days. (Thus,
=     =
  pˆ 87 / 91 0.956. )

   Suppose we want to test the null hypothesis that the true probability is as low as 90 percent
   ( H 0 : p = 0.9) over the alternative hypothesis that the true probability exceeds 90 percent
   ( H A : p > 0.9) . Our null hypothesis is that SCI sharing is present in only 90 percent of the 1,531
   days in the population. Our alternative hypothesis is that SCI sharing is present in more than 90
   percent of the 1,531 active trading days in the population.

   Assuming the null hypothesis is true, we can calculate the probability of rejecting it exactly
   using the binomial distribution. 124 Let X be the total number of days in a random sample in
   which SCI sharing is detected. The cumulative probability that SCI sharing will be detected on
   86 or fewer days under the null hypothesis is:

                                                         91
                                                        86
                              P( X ≤ 86 | p =0.9) =∑   (0.9) k (1 − 0.9)91− k =0.956                              (0.6)
                                                   k =0  k 



   Therefore, under the null hypothesis, the probability that Mr. Poynder would detect SCI sharing
   in more than 86 days is equal to 1 - 0.956 = 4.4 percent. This is the probability of a Type I error,
   also known as the p-value: It is the likelihood of rejecting the null hypothesis when it is true.
   Therefore, if Mr. Poynder had detected SCI sharing on 87 out of 91 days, we could have
   rejected the null hypothesis at the five percent significance level.

   In reality, Mr. Poynder’s review detected evidence of SCI sharing on 90 of the 91 days, or 98.9
   percent of the time. By calculations similar to those above, we can reject the null hypothesis that
   ( H 0 : p = 0.95) in favor of ( H A : p > 0.95) at the 5.4 percent significance level. Under the null
   hypothesis, the probability that SCI sharing will be detected in 89 or fewer days out of a random
   sample of 91 days is:

                                                         
                                                    89 91
                           P( X ≤ 89 | p = 0.95) = ∑   (0.95) k (1 − 0.95)91− k = 0.946                           (0.7)
                                                   k =0  k 



   Therefore, under the null hypothesis, the probability that we would detect SCI sharing in more
   than 89 of 91 trading days is equal to 1 - 0.946 = 0.054, or 5.4 percent. We therefore reject the
   null hypothesis at the 5.4 percent significance level. The results of the preceding calculations
   are summarized in Table A1 below.


            124
                The binomial distribution yields exact probabilities in the context of a random variable that can take on
   one of two values, as is the case here. The normal distribution, which is often used when the sample size is
   sufficiently large, would provide only an approximation. See, e.g., RICHARD C. CLELLAND ET AL, BASIC STATISTICS
   WITH BUSINESS APPLICATIONS 94, 117-120 (Wiley 1st ed. 1966) (explaining “[the binomial] applies to those
   random experiments having only two possible outcomes where the probability attached to each outcome does not
   vary” and “[t]he binomial is the true model… the normal is the limit of this distribution”).
                                                   -43-


                                               TABLE A1
               Sample     Days with         Null                  Alternative   One-tailed
               Size       SCI sharing p̂    Hypothesis            Hypothesis    p-value
               91         87          0.956 p = 0.90              p > 0.9       4.4%
               91         90          0.989 p = 0.95              p > 0.95      5.4%
              Note: All p-values calculated from binomial distribution.

Conclusion

A random sample of 91 days is sufficient to test whether SCI sharing was pervasive among
Defendants. Because SCI sharing was detected in 90 out of 91 days, we can reject the null
hypothesis that SCI sharing occurred in 95 percent (or less) of the total population of 1,531
active trading days, in favor of the alternative hypothesis that SCI sharing occurred more than
95 percent of the time, at the 5.4 percent significance level.
                                             -44-


                          APPENDIX 3: MATERIALS RELIED UPON

DEPOSITIONS

Deposition of Steve Yanez (March 14, 2018)

LITERATURE

Albert Kyle, Continuous Auctions and Insider Trading 53 ECONOMETRICA (1985)

Carol Osler, Alexander Mende, & Lukas Menkhoff, Price Discovery in Currency Markets 30 J.
INT’L MONEY & FIN. 1696–1718 (2011)

Carol Osler, Foreign Exchange Microstructure: A Survey, in ENCYCLOPEDIA OF COMPLEXITY
AND SYSTEM SCIENCE,   (Robert Meyers, Ed. Springer, New York: 2009), entry 00227

Carol Osler & Xuhang Wang, The Microstructure of Currency Markets, in H. KENT BAKER AND
HALIL KIYMA MARKET MICROSTRUCTURE IN EMERGING AND DEVELOPED MARKETS: PRICE
DISCOVERY, INFORMATION FLOWS, AND TRANSACTION COSTS (Chapter 5) (John Wiley 2013)

DENNIS CARLTON & JEFFREY PERLOFF, MODERN INDUSTRIAL ORGANIZATION (Pearson 2005 4th
ed.)

Euromoney FX survey, 2002-2014

Frank R. Hampel, The Influence Curve and Its Role in Robust Estimation 69 JOURNAL OF THE
AMERICAN STATISTICAL ASSOCIATION 383-393 (1974)

FREDERIC SCHERER & DAVID ROSS, INDUSTRIAL MARKET STRUCTURE AND ECONOMIC
PERFORMANCE (Houghton Mifflin 3rd ed. 1990)

Geir Bjønnes, Neophytos Kathitziotis, & Carol Osler, “Bid-Ask Spreads in OTC Markets,”
Brandeis University Working Paper 102 (March 2016)

Geir Bjønnes, Neophytos Kathitziotis, & Carol Osler, “The Cost of FX Liquidity: Empirical
Tests of Competing Theories,” Brandeis University Working Paper (2014)

Hal Singer, Economic Evidence of Common Impact for Class Certification in Antitrust Cases: A
Two-Step Analysis, ANTITRUST (Summer 2011)

Hanno Lustig, Andreas Stathopoulos & Adrien Verdelhan, “Nominal Exchange Rate
Stationarity and Long-Term Bond Returns,” Stanford Graduate School of Business Working
Paper No. 3411 (January 2016)

Harald Hau, Massimo Massa, & Joel Peress, Do Demand Curves for Currencies Slope Down?
Evidence from the MSCI Global Index Change, 23 REVIEW OF FINANCIAL STUDIES (2010)
1681–717
                                            -45-



Herbert Hovenkamp & Carl Shapiro, Horizontal Mergers, Market Structure, and Burdens of
Proof YALE LAW JOURNAL (forthcoming 2018), available at:
https://papers.ssrn.com/sol3/papers.cfm?abstract id=3046224

In Re: High-Tech Employee Antitrust Litigation, No. 11-CV-02509 (N.D. Cal.)

JEFFREY M. WOOLDRIDGE, INTRODUCTORY ECONOMETRICS: A MODERN APPROACH (South-
Western Cengage Learning 4th ed. 2009)

Johnson v. Ariz. Hosp. and Healthcare Ass’n, 2009 WL 5031334 (D. Ariz. July 14, 2009)

Johnson v. Ariz. Hosp. & Healthcare Ass’n (AzHHA), No. CV 07-1292-PHXSRB, 2009 WL
5031334 (D. Ariz. July 14, 2009)

Jon Danielsson and Richard Payne, Liquidity determination in an order driven market LSE
(2012)

Jonathan B. Baker & Timothy F. Bresnahan, Economic Evidence in Antitrust: Defining Markets
and Measuring Market Power, in Paulo Buccirossi, ed. HANDBOOK OF ANTITRUST ECONOMICS
(2007)

Kevin Caves & Hal Singer, Analyzing High-Tech Employee: The Dos and Don’ts of Proving
(and Disproving) Classwide Antitrust Impact in Wage Suppression Cases,” ANTITRUST SOURCE
(2015)

Kevin Caves & Hal Singer, Econometric Tests for Analyzing Common Impact, 26 RESEARCH IN
L. & ECON. (2014)

Kevin Caves & Hal Singer, Life After Comcast: The Economist’s Obligation to Decompose
Damages Across Theories of Harm, ANTITRUST (Spring 2014)

KEVIN RODGERS, WHY AREN’T THEY SHOUTING? (Random House 2016)

Lawrence Glosten & Paul Milgrom, Bid, Ask and Transaction Prices in a Specialist Market
with Heterogeneously Informed Traders 14 JOURNAL OF FINANCIAL ECONOMICS 71-100 (1985)

Loriano Mancini, Angelo Ranaldo, & Jan Wrampelmeyer, Liquidity in the Foreign Exchange
Market: Measurement, Commonality, and Risk Premiums 68 JOURNAL OF FINANCE (2013)
1805–41

Louis Kaplow, An Economic Approach to Price Fixing, 77(2) ANTITRUST L.J. 343-449 (2011)

Meijer, Inc. v. Abbot Laboratories, Inc., 2008 WL 4065839 (N.D. Cal. Aug. 27, 2008)

MICHAEL KATZ & HARVEY ROSEN, MICROECONOMICS (Irwin McGraw-Hill 3rd ed. 1998)
                                             -46-



Margaret Levenstein & Valerie Suslow, What Determines Cartel Success? 44(1) J. ECON. LIT.
43-95 (2006)

Michael King, Carol Osler, & Dangfin Rime, Foreign Exchange Market Structure, Players, and
Evolution, in JESSICA JAMES, IAN MARSH, & LUCIO SARNO, EDS., HANDBOOK OF EXCHANGE
RATES (Wiley 2012)

Michael Melvin & John Prins, The Equity Hedging Channel of Exchange Rate Adjustment, 22 J.
FIN. MARKETS 50–72 (2011)

Natchitoches Parish Hosp. Serv. Dist. v. Tyco Intern., Ltd., 262 F.R.D. 58, 69 (D. Mass. Aug.
29, 2008)

Nina Karnaukh, Angelo Ranaldo & Paul Söderlind, Understanding FX Liquidity 28(11) REV.
FIN. STUDIES (2015)

Peter Gomber, Uwe Schweickert, & Erik Thiessen, Zooming in on liquidity Working Paper
(2004)

RICHARD C. CLELLAND ET AL, BASIC STATISTICS WITH BUSINESS APPLICATIONS (Wiley 1st ed.
1966)

RICHARD LYONS, THE MICROSTRUCTURE APPROACH TO EXCHANGE RATES (MIT Press 2001)

ROBERT GIBBONS, GAME THEORY FOR APPLIED ECONOMISTS (Princeton University Press 1992)

Robert Kulick & Hal Singer, Class Certification in Antitrust Cases: An Economic Framework,
17 GEORGE MASON L. REV. (2010)

Se. Missouri Hosp. v. C.R. Bard, Inc., 2008 WL 4372741 (E.D. Mo. Sept. 22, 2008)

Thomas Krattenmaker, Robert Lande & Steven Salop, Monopoly Power and Market Power in
Antitrust Law, 76 GEORGETOWN L.J. 241-269 (1987)

United States v. E. I. du Pont de Nemours & Co. (“Cellophane”), 351 U.S. 377, 391 (1956)

Vogel v. Am. Soc’y of Appraisers, 744 F.2d 598, 601 (7th Cir. 1984)

Weyerhaeuser Co. v. Ross-Simmons Hardwood Lumber Co., 549 U.S. 312, 322 (2007)

TRIAL MATERIALS/BATES DOCUMENTS

BARC-FX-CIV-00025730

BARC-FX-CIV-00180562
                                            -47-



BARC-FX-CIV-00185551

BNP0065119

BNP0072968

Chat Report Prepared by Robin Poynder of Velador Associates

CITI-FX-CIVIL-00015937

CITI-FX-CIVIL-00127225

CITI-FX-CIVIL-00397725

CS-FXLIT-04001553

CS-FXLIT-04114006

CS-FXLIT-05209294

CS-FXLIT-05903618

CS-FXLIT-06322601

CS-FXLIT-06344889

CS-FXLIT-06366308

CS-FXLIT-06424822

CS-FXLIT-06441732

CS-FXLIT-06469081

DB-0704291

DB-0762578

DB-0938703

Expert Report of Professor Alexander Ljungqvist and Professor Geir Høidal Bjønnes

FX0015272

FX0023350
                                            -48-



GS-FX-CIVIL-01976079

GS-FX-CIVIL-02018309

GS-FX-CIVIL-02172657

GS-FX-CIVIL-02188603

GS-FX-CIVIL-02190765

GS-FX-CIVIL-02190796

GS-FX-CIVIL-02191030

GS-FX-CIVIL-02197818

GS-FX-CIVIL-02522397

GS-FX-CIVIL-03030853

GS-FX-CIVIL-03317120

GS-FX-CIVIL-03331607

HBEU-FXLITIG-00049159

In re Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-07789 (S.D.N.Y.),
Opinion and Order (September 20, 2016)

In re Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-07789 (S.D.N.Y.),
Third Consolidated Amended Class Action Complaint (June 3, 2016)

JPMC-CIVIL-0000113414

JPMC-CIVIL-0000512388

Memorandum of Law in Support of Plaintiffs’ Motion for Class Certification

MSFX00110167

RBS-IN-RE-FX-LITIG-00015019

RBS-IN-RE-FX-LITIG-00050749

RBS-IN-RE-FX-LITIG-00052230
                                             -49-



UBS-ZINC-CIV-000006910

UBSCH-ZINC-CIV-000007345

UBSUK-ZINC-CIV-000001779

UBSUK-ZINC-CIV-000002559

PUBLICLY AVAILABLE MATERIALS

Bank for International Settlements, Triennial Central Bank Survey: Foreign Exchange Turnover
in April 2016 (September 2016; revised December 2016) available at
http://www.bis.org/publ/rpfx16fx.pdf

Day of reckoning as European banks’ bill for misconduct mounts, FINANCIAL TIMES, Oct. 29,
2013, available at http://on.ft.com/1kIBkG4

Department of Justice, Price Fixing, Bid Rigging And Market Allocation Schemes: What they
Are and What to Look For, available at: https://www.justice.gov/atr/price-fixing-bid-rigging-
and-market-allocation-schemes

http://www.investopedia.com/ask/answers/06/pipandcurrencypair.asp

https://www.oanda.com/forex-trading/learn/intro-to-currency-trading/conventions/pips

Jeremy Wagner, Trading in Extremely Volatile Market Environments, DAILYFX, June 20, 2016

Kathy Lien, The Foreign Exchange Interbank Market, INVESTOPEDIA, available at:
http://www.investopedia.com/articles/forex/06/interbank.asp

M. Rochan, FX Fixing Scandal: US Justice Department Confirms Currency Investigation,
INTERNATIONAL BUSINESS TIMES, Oct. 30, 2013

New York Federal Reserve Bank, Foreign Exchange Volume Survey, available at
https://www.newyorkfed.org/banking/reportingforms/FXVSURVEY.html

New York Federal Reserve Bank, FX Market Share, available at
https://www.newyorkfed.org/fxc/volumesurvey/mshare.html

Sue Chang, How big is Bitcoin, really? This chart puts it all in perspective, MARKET WATCH,
June 30, 2017, available at http://www.marketwatch.com/story/how-big-is-bitcoin-really-this-
chart-puts-it-all-in-perspective-2017-06-21

U.S. Department of Justice and Federal Trade Commission, Horizontal Merger Guidelines
(August 19, 2010)
                                          -50-



William Kolasky, “Coordinated Effects in Merger Review: From Dead Frenchmen to Beautiful
Minds and Mavericks,” Address to the American Bar Association Section of Antitrust Law
Spring Meeting, Washington DC 2002, available at
https://www.justice.gov/atr/speech/coordinated-effects-merger-review-dead-frenchmen-
beautiful-minds-and-mavericks
                                           -51-


                            APPENDIX 4: CURRICULUM VITAE

Office Address

             Economists Incorporated
             2121 K Street, NW
             Suite 1100
             Washington, DC 20037
             Phone: (202) 747-3520
             singer.h@ei.com

Education

             Ph.D., The John Hopkins University, 1999; M.A. 1996, Economics.

             B.S., Tulane University, magna cum laude, 1994, Economics.
             Dean’s Honor Scholar (full academic scholarship). Senior Scholar
             Prize in Economics.

Current Position

             ECONOMISTS INCORPORATED, Washington, D.C.: Principal
             2014-present.

             GEORGETOWN UNIVERSITY, MCDONOUGH SCHOOL OF
             BUSINESS, Washington, D.C.: Adjunct Professor 2010, 2014,
             2016, 2018.

             GEORGE WASHINGTON UNIVERSITY, SCHOOL OF
             PUBLIC POLICY, GEORGE WASHINGTON INSTITUTE FOR
             PUBLIC POLICY, Washington, D.C.: Senior Fellow 2016-
             present.

Employment History

             NAVIGANT ECONOMICS, Washington, D.C.: Managing
             Director, 2010-2013.

             EMPIRIS, L.L.C., Washington, D.C.: Managing Partner and
             President, 2008-2010.

             CRITERION ECONOMICS, L.L.C., Washington, D.C.:
             President, 2004-2008. Senior Vice President, 1999-2004.

             LECG, INC., Washington, D.C.: Senior Economist, 1998-99.
                                          -52-


            U.S. SECURITIES AND EXCHANGE COMMISSION,
            OFFICE OF ECONOMIC ANALYSIS, Washington, D.C.: Staff
            Economist, 1997-98.

            THE JOHNS HOPKINS UNIVERSITY, ECONOMICS
            DEPARTMENT, Baltimore: Teaching Assistant, 1996-98.


Authored Books and Book Chapters

            Do Municipal Broadband Networks Stimulate or Crowd Out
            Private Investment? An Empirical Analysis of Employment Effects,
            in THE IMPACT OF THE INTERNET ON JOBS (Lorenzo
            Pupillo, ed. Palgrave 2018).

            THE NEED FOR SPEED: A NEW FRAMEWORK FOR
            TELECOMMUNICATIONS POLICY FOR THE 21ST
            CENTURY, co-authored with Robert Litan (Brookings Press
            2013).

            Net Neutrality Is Bad Broadband Regulation, co-authored with
            Robert Litan, in THE ECONOMISTS’ VOICE 2.0: THE
            FINANCIAL CRISIS, HEALTH CARE REFORM AND MORE
            (Aaron Edlin and Joseph Stiglitz, eds., Columbia University Press
            2012).

            Valuing Life Settlements as a Real Option, co-authored with
            Joseph R. Mason, in LONGEVITY TRADING AND LIFE
            SETTLEMENTS (Vishaal Bhuyan ed., John Wiley & Sons 2009).

            An Antitrust Analysis of the World Trade Organization’s Decision
            in the U.S.-Mexico Arbitration on Telecommunications Services,
            co- authored with J. Gregory Sidak, in HANDBOOK OF TRANS-
            ATLANTIC ANTITRUST (Philip Marsden, ed. Edward Elgar
            2006).

            BROADBAND IN EUROPE: HOW BRUSSELS CAN WIRE
            THE INFORMATION SOCIETY, co-authored with Dan
            Maldoom, Richard Marsden and J. Gregory Sidak
            (Kluwer/Springer Press 2005).

            Are Vertically Integrated DSL Providers Squeezing Unaffiliated
            ISPs (and Should We Care)?, co-authored with Robert W.
            Crandall, in ACCESS PRICING: THEORY, PRACTICE AND
            EMPIRICAL EVIDENCE (Justus Haucap and Ralf Dewenter eds.,
            Elsevier Press 2005).
                                           -53-



Journal Articles

             Applied Econometrics: When Can an Omitted Variable Invalidate
             a Regression?, ANTITRUST SOURCE (2017), co-authored with
             Kevin Caves.

             Paid Prioritization and Zero Rating: Why Antitrust Cannot Reach
             the Part of Net Neutrality Everyone Is Concerned About,
             ANTITRUST SOURCE (2017).

             The Curious Absence of Economic Analysis at the Federal
             Communications Commission: An Agency in Search of a Mission,
             INTERNATIONAL JOURNAL OF COMMUNICATIONS
             (2017), co-authored with Gerald Faulhaber and Augustus Urschel.

             On the Utility of Surrogates for Rule of Reason Cases,
             COMPETITION POLICY INTERNATIONAL (2015), co-
             authored with Kevin Caves.

             Analyzing High-Tech Employee: The Dos and Don’ts of Proving
             (and Disproving) Classwide Antitrust Impact in Wage Suppression
             Cases,” ANTITRUST SOURCE (2015), co-authored with Kevin
             Caves.

             Econometric Tests for Analyzing Common Impact, 26 RESEARCH
             IN LAW AND ECONOMICS (2014), co-authored with Kevin
             Caves.

             Life After Comcast: The Economist’s Obligation to Decompose
             Damages Across Theories of Harm, ANTITRUST (Spring 2014),
             co-authored with Kevin Caves.

             Is the U.S. Government’s Internet Policy Broken?, 5 POLICY
             AND INTERNET (2013), co-authored with Robert Hahn.

             Avoiding Rent-Seeking in Secondary Market Spectrum
             Transactions, 65 FEDERAL COMMUNICATIONS LAW
             JOURNAL (2013), co-authored with Jeffrey Eisenach.

             Vertical Integration in Multichannel Television Markets: A Study
             of Regional Sports Networks, 12(1) REVIEW OF NETWORK
             ECONOMICS (2013), co-authored with Kevin Caves and Chris
             Holt.
                              -54-


Assessing Bundled and Share-Based Loyalty Rebates: Application
to the Pharmaceutical Industry, 8(4) JOURNAL OF
COMPETITION LAW AND ECONOMICS (2012), co-authored
with Kevin Caves.

Lessons from Kahneman’s Thinking Fast and Slow: Does
Behavioral Economics Have a Role in Antitrust Analysis?, The
ANTITRUST SOURCE (2012), co-authored with Andrew Card.

Assessing Competition in U.S. Wireless Markets: Review of the
FCC’s Competition Reports, 64 FEDERAL
COMMUNICATIONS LAW JOURNAL (2012), co-authored with
Gerald Faulhaber and Robert Hahn.

An Empirical Analysis of Aftermarket Transactions by Hospitals,
28 JOURNAL OF CONTEMPORARY HEALTH LAW AND
POLICY (2011), co-authored with Robert Litan and Anna
Birkenbach.

Economic Evidence of Common Impact for Class Certification in
Antitrust Cases: A Two-Step Analysis, ANTITRUST (Summer
2011).

Addressing the Next Wave of Internet Regulation: Toward a
Workable Principle for Nondiscrimination, 4 REGULATION &
GOVERNANCE (2010), co-authored with Robert Hahn and
Robert Litan.

Class Certification in Antitrust Cases: An Economic Framework,
17 GEORGE MASON LAW REVIEW (2010), co-authored with
Robert Kulick.

The Economic Impact of Eliminating Preemption of State
Consumer Protection Laws, 12 UNIVERSITY OF
PENNSYLVANIA JOURNAL OF BUSINESS LAW 781 (2010),
co-authored with Joseph R. Mason and Robert B. Kulick.

Net Neutrality Is Bad Broadband Regulation, THE
ECONOMISTS’ VOICE, Sept. 2010, co-authored with Robert
Litan.

Why the iPhone Won’t Last Forever and What the Government
Should Do to Promote its Successor, 8 JOURNAL ON
TELECOMMUNICATIONS AND HIGH TECHNOLOGY LAW
313 (2010), co-authored with Robert W. Hahn.
                             -55-


What Does an Economist Have to Say About the Calculation of
Reasonable Royalties?, 14 INTELLECTUAL PROPERTY LAW
BULLETIN 7 (2010), co-authored with Kyle Smith.

Is Greater Price Transparency Needed in the Medical Device
Industry?, HEALTH AFFAIRS (2008), co-authored with Robert
W. Hahn and Keith Klovers.

Evaluating Market Power with Two-Sided Demand and
Preemptive Offers to Dissipate Monopoly Rent, 4 JOURNAL OF
COMPETITION LAW & ECONOMICS (2008), co-authored with
J. Gregory Sidak.

Assessing Bias in Patent Infringement Cases: A Review of
International Trade Commission Decisions, 21 HARVARD
JOURNAL OF LAW AND TECHNOLOGY (2008), co-authored
with Robert W. Hahn.

The Effect of Incumbent Bidding in Set-Aside Auctions: An
Analysis of Prices in the Closed and Open Segments of FCC
Auction 35, 32 TELECOMMUNICATIONS POLICY JOURNAL
(2008), co-authored with Peter Cramton and Allan Ingraham.

A Real-Option Approach to Valuing Life Settlement Transactions,
23 JOURNAL OF FINANCIAL TRANSFORMATION (2008),
co-authored with Joseph R. Mason.

The Economics of Wireless Net Neutrality, 3 JOURNAL OF
COMPETITION LAW AND ECONOMICS 399 (2007), co-
authored with Robert W. Hahn and Robert E Litan.

Vertical Foreclosure in Video Programming Markets: Implication
for Cable Operators, 3 REVIEW OF NETWORK ECONOMICS
348 (2007), co-authored with J. Gregory Sidak.

The Unintended Consequences of Net Neutrality, 5 JOURNAL ON
TELECOMMUNICATIONS AND HIGH TECH LAW 533
(2007), co-authored with Robert E. Litan.

Does Video Delivered Over a Telephone Network Require a Cable
Franchise?, 59 FEDERAL COMMUNICATIONS LAW
JOURNAL 251 (2007), co-authored with Robert W. Crandall and
J. Gregory Sidak.
                              -56-


The Competitive Effects of a Cable Television Operator’s Refusal
to Carry DSL Advertising, 2 JOURNAL OF COMPETITION
LAW AND ECONOMICS 301 (2006).

Uberregulation without Economics: The World Trade
Organization’s Decision in the U.S.-Mexico Arbitration on
Telecommunications Services, 57 FEDERAL
COMMUNICATIONS LAW JOURNAL 1 (2004), co-authored
with J. Gregory Sidak.

The Secondary Market for Life Insurance Policies: Uncovering
Life Insurance’s “Hidden” Value, 6 MARQUETTE ELDER’S
ADVISOR 95 (2004), co-authored with Neil A. Doherty and Brian
A. O’Dea.

Do Unbundling Policies Discourage CLEC Facilities-Based
Investment?, 4 TOPICS IN ECONOMIC ANALYSIS AND
POLICY (2004), co-authored with Robert W. Crandall and Allan
T. Ingraham.

Foreign Investment Restrictions as Industrial Policy, 3
CANADIAN JOURNAL OF LAW AND TECHNOLOGY 19
(2004), co- authored with Robert W. Crandall.

Regulating the Secondary Market for Life Insurance Policies, 21
JOURNAL OF INSURANCE REGULATION 63 (2003), co-
authored with Neil A. Doherty.

Interim Pricing of Local Loop Unbundling in Ireland: Epilogue, 4
JOURNAL OF NETWORK INDUSTRIES 119 (2003), co-
authored with J. Gregory Sidak.

The Benefits of a Secondary Market for Life Insurance, 38 REAL
PROPERTY, PROBATE AND TRUST JOURNAL 449 (2003),
co- authored with Neil A. Doherty.

The Empirical Case Against Asymmetric Regulation of Broadband
Internet Access, 17 BERKELEY TECHNOLOGY LAW
JOURNAL 954 (2002), co-authored with Robert W. Crandall and
J. Gregory Sidak.

How Can Regulators Set Nonarbitrary Interim Rates? The Case of
Local Loop Unbundling in Ireland, 3 JOURNAL OF NETWORK
INDUSTRIES 273 (2002), co-authored with J. Gregory Sidak.
                                         -57-


            Vertical Foreclosure in Broadband Access, 49 JOURNAL OF
            INDUSTRIAL ECONOMICS (2001) 299, co-authored with
            Daniel L. Rubinfeld.

            Open Access to Broadband Networks: A Case Study of the
            AOL/Time Warner Merger, 16 BERKELEY TECHNOLOGY
            LAW JOURNAL 640 (2001), co-authored with Daniel L.
            Rubinfeld.

            Cable Modems and DSL: Broadband Internet Access for
            Residential Customers, 91 AMERICAN ECONOMICS
            ASSOCIATION PAPERS AND PROCEEDINGS 302 (2001), co-
            authored with Jerry A. Hausman and J. Gregory Sidak.

            Residential Demand for Broadband Telecommunications and
            Consumer Access to Unaffiliated Internet Content Providers, 18
            YALE JOURNAL ON REGULATION 1 (2001), co-authored with
            Jerry A. Hausman and J. Gregory Sidak.

            Determining the Source of Inter-License Synergies in Two-Way
            Paging Networks, 18 JOURNAL OF REGULATORY
            ECONOMICS 59 (2000).

            A General Framework for Competitive Analysis in the Wireless
            Industry, 50 HASTINGS LAW REVIEW 1639 (2000), co-
            authored with J. Gregory Sidak and David Teece.

            Capital Raising in Offshore Markets, 23 JOURNAL OF
            BUSINESS AND FINANCE 1181 (1999), co-authored with Ian
            Gray and Reena Aggarwal.


Expert Testimony Since 2012

            Massachusetts Technology Park Corporation v. Axia Netmedia
            Corporation, KCST USA, Inc. (AAA No. 01-17-0004-3049).
            Cung Le et al. v. Zuffa, LLC, d/b/a Ultimate Fighting
            Championship ) and UFC, Case No.: 2:15-cv-01045-RFB-(PAL)
            (D. Nev.).
            The Ohio State University v. New Par D/B/A Verizon Wireless,
            Case No. 2:15-cv-2866 (S.D. Oh.).
            Authenticom, Inc. v. CDK Global, LLL; and The Reynolds And
            Reynolds Company, Case No. 17-cv-318 (W.D. Wis.).
            Manmohan Dhillon et al. v. Anheuser-Busch, LLC et al. Case No.
            14CECG03039 MBS (Cal. Fresno).
            In re Lidoderm Antitrust Litigation, MDL Dkt. No. 14-md-02521-
                                -58-


WHO (N.D. Cal.).
Maxon Hyundai Mazda et al. v. Carfax Inc., Case No. CV 2680
(AJN) (RLE) (S.D. N.Y.).
Philip R. Loy and Sharon Loy v. Womble Carlyle Sandridge &
Rice, et al., Case No. 2014-cv-254012 (Ga. Super.).
In re MyFord Touch Consumer Litigation, Case No. 13-cv-3072-
EMC (N.D. Cal.).

Sun Life Assurance Company of Canada v. U.S. Bank National
Association, Case No. NO. 2:14-cv-04703-SJF-GRB (E.D. N.Y.).

Sun Life Assurance Company of Canada v. U.S. Bank National
Association and Larry Bryan, Case No. 14-CIV-62610-
BLOOM/VALLE (S.D. Fla.).

In the Matter of Flat Wireless, LLC, for and on behalf of its
Operating Subsidiaries, v. Cellco Partnership d/b/a Verizon
Wireless, and its Operating Subsidiaries, File No. EB-15-MD-005
(Federal Communications Commission).

Omni Healthcare et al. v. Health First Inc. et al, Case No. 6:13-
CV-01509-RBD-DAB (M.D. Fla.).

Schuylkill Health System et al. v. Cardinal Health 200, LLC &
Owens & Minor Distribution, Inc., Case No. 12-cv-07065-JS (E.D.
Pa.).

Meda Pharmaceuticals Inc. v. Apotex, Inc and Apotex Corp., Case
No. 01-14-0001-6315 (Am. Arbitration Ass’n).

Mark S. Wallach, et al v. Eaton Corporation, et al, Case No. 10-
260-SLR (D. Del.).

STB Ex Parte No. 722 Railroad Revenue Adequacy (Surface
Transportation Board).

In the Matter of 2014 Quadrennial Regulatory Review – Review of
the Commission’s Broadcast Ownership Rules and Other Rules
Adopted Pursuant to Section 202 of the Telecommunications Act
of 1996, MB Docket No. 14-50 (Federal Communications
Commission).

Lindsay Kamakahi and Justine Levy, et al v. American Society for
Reproductive Medicine and Society for Assisted Reproductive
Technology, Case No.: 3:11-CV-1781 JCS (N.D. Cal.).
                                -59-


Salud Services, Inc. et al v. Caterpillar, Inc., Case No.: 1:12-cv-
23927 (S.D. Fla.).

Gnanh Nora Krouch v. Wal-Mart Stores, Inc., Case No. CV-12-
2217 (N.D. Cal.).

In the Matter of Petition for Rulemaking to Eliminate the Sports
Blackout Rule, MB Docket No. 12-3 (Federal Communications
Commission).

In the Matter of Review of Wholesale Services and Associated
Policies, File No. 8663-C12-201313601 (Canadian Radio-
Television and Telecommunications Commission).

Crafting a Successful Incentive Auction: Stakeholders’
Perspectives (U.S. Senate, Committee on Commerce, Science, and
Transportation).

Altergy Systems v. Enersys Delaware, Inc., Case No. 74-198-Y-
001772-12 JMLE (American Arbitration Association).

In re New York City Bus Tour Antitrust Litigation, Master Case
File No. 13-CV-07I1 (S.D. N.Y.).

SOCAN Tariff 22.A (Online Music Services, 2011-2013), CSI
Online Music Services (2011-2013), SODRAC Tariff 6 - Online
Music Services, Music Videos (2010-2013) (Copyright Board
Canada).

Imperial Premium Finance, LLC, v. Sun Life Assurance Company
of Canada (S.D. Fla.).

The Satellite Television Law: Repeal, Reauthorize, or Revise?
(U.S. House of Representatives, Committee on Energy and
Commerce).

Marchbanks Truck Service, et al. v. Comdata Network Inc., et al.,
Civil Action No. 07-1078-JKG (E.D. Pa.).

Patricia Reiter v. Mutual Credit Corporation, et al., Case No. 8:09-
cv-0081 AG (RNBx) (C.D. Cal.).

In re Photochromic Lens Antitrust Litigation, MDL Docket No.
2173 (M.D. Fla.).
                                              -60-


               In the Matter of the Arbitration Between Washington Nationals
               Baseball Club v. TCR Sports Broadcasting Holdings, L.L.P.
               (Major League Baseball Revenue Sharing Definitions Committee).

               Miguel V. Pro and Davis Landscape et al. v. Hertz Equipment
               Rental Corporation, No. 2:06-CV-3830 (DMC) (D.N.J.).

               Game Show Network, LLC v. Cablevision Systems Corp., File No.
               CSR-8529-P (Federal Communications Commission).

               Apotex, Inc., v. Cephalon, Inc., Barr Laboratories, Inc., Mylan
               Laboratories, Inc., Teva Pharmaceutical Industries, Ltd., Teva
               Pharmaceuticals USA, Inc., Ranbaxy Laboratories, Ltd., and
               Ranbaxy Pharmaceuticals, Inc.,. Case No. 2:06-cv-02768-MSG
               (E.D. Pa.).

               In Re Airline Baggage Fee Antitrust Litigation, Civil Action No.
               1:09-Md-2089-Tcb (N.D. Ga.).

White Papers

               “Assessing the Impact of Forbearance from 251(c)(3) on
               Consumers, Capital Investment, and Jobs” (prepared for
               USTelecom), co-authored with Ed Naef, Kevin Caves, Micah
               Sachs (May 4, 2018).

               “Assessing the Impact of Removing Regulatory Barriers on Next
               Generation Wireless and Wireline Broadband Infrastructure
               Investment” (prepared for Corning Inc.), co-authored with Ed Naef
               (June 16, 2017).

               “An Economic Analysis of the FCC’s Eight Voices Rule”
               (prepared for the National Association of Broadcasters), co-
               authored with Kevin Caves (July 20, 2016).

               “Assessing the Consequences of Additional FCC Regulations of
               Business Broadband: An Empirical Analysis,” (prepared for
               USTelecom) (April 12, 2016).

               The Empirical Link Between Fibre-to-the-Premises Deployment
               and Employment: A Case Study in Canada (prepared for Bell
               Canada), co-authored with Kevin Caves and Anna Koyfman (Dec.
               10, 2015).

               Good Intentions Gone Wrong: The Yet‐ To‐ Be‐ Recognized
               Costs of the Department Of Labor’s Proposed Fiduciary Rule
                              -61-


(prepared for Capital Group), co-authored with Robert Litan (July
2015).

Bringing Sanity Back to the Spectrum Debate: A Response to
CCA’s White Paper (prepared for Mobile Future), co-authored
with Allan Ingraham (June 26, 2015).

Unlocking Patents: Costs of Failure, Benefits of Success (prepared
for Patent Utility) (Feb. 4, 2015).

The Consumer Benefits of Efficient Mobile Number Portability
Administration (prepared for Neustar) (Mar. 8, 2013).

Economic Analysis of the Implications of Implementing EPA’s
Tier 3 Rules (prepared for Emissions Control Technology
Association), co-authored with George Schink (June 14, 2012).

Are Google’s Search Results Unfair or Deceptive Under Section 5
of the FTC Act? (prepared for Google), co- authored with Robert
Litan (May 1, 2012).

Bundles in the Pharmaceutical Industry: A Case Study of Pediatric
Vaccines (prepared for Novartis), co-authored with Kevin Caves
(July 13, 2011).

Are U.S. Wireless Markets Effectively Competitive? A Critique of
the FCC’s 14th and 15th Annual Wireless Competition Reports
(prepared for AT&T), co-authored with Gerald R. Faulhaber,
Robert W. Hahn (July 11, 2011).

Do Group Purchasing Organizations Achieve the Best Prices for
Member Hospitals? An Empirical Analysis of Aftermarket
Transactions (prepared for Medical Device Manufacturers
Association), co-authored with Robert Litan (Oct. 6, 2010).

The Economic Impact of Broadband Investment (prepared for
Broadband for America), co-authored with Robert Crandall (Feb.
23, 2010).

Why the iPhone Won’t Last Forever and What the Government
Should Do to Promote Its Successor (prepared for Mobile Future),
co-authored with Robert Hahn (Sept. 21, 2009).

The Economic Impact of Eliminating Preemption of State
Consumer Protection Laws (prepared for the American
                              -62-


Bankers’ Association), co-authored with Joseph R. Mason (Aug.
21, 2009).

Economic Effects of Tax Incentives for Broadband Infrastructure
Deployment (prepared for the Fiber to the Home Council), co-
authored with Jeffrey Eisenach and Jeffrey West (Dec. 23, 2008).

The Effect of Brokered Deposits and Asset Growth on the
Likelihood of Failure (prepared for Morgan Stanley, Citigroup, and
UBS), co-authored with Joseph Mason and Jeffrey West (Dec. 17,
2008).

Estimating the Benefits and Costs of M2Z’s Proposal: Reply to
Wilkie’s Spectrum Auctions Are Not a Panacea (prepared for
CTIA), co-authored with Robert W. Hahn, Allan T. Ingraham and
J. Gregory Sidak (July 23, 2008).

Irrational Expectations: Can a Regulator Credibly Commit to
Removing an Unbundling Obligation? AEI-Brookings Related
Publication No. 07-28, co-authored with Jeffrey Eisenach (Dec. 30,
2007)

Is Greater Price Transparency Needed in The Medical Device
Industry? (prepared for Advanced Medical Technology
Association), co-authored with Robert W. Hahn (Nov. 30, 2007).

Should the FCC Depart from More than a Decade of Market-
Oriented Spectrum Policy? Reply to Skrzypacz and Wilson
(prepared for CTIA), co-authored with Gerald Faulhaber and
Robert W. Hahn (Jun. 18, 2007).

Improving Public Safety Communications: An Analysis of
Alternative Approaches (prepared for the Consumer Electronics
Association and the High Tech DTV Coalition), co-authored with
Peter Cramton, Thomas S. Dombrowsky, Jr., Jeffrey A. Eisenach,
and Allan Ingraham (Feb. 6, 2007).

The Budgetary Impact of Eliminating the GPOs’ Safe Harbor
Exemption from the Anti-Kickback Statute of the Social Security
Act (prepared for the Medical Device Manufacturers Association)
(Dec. 20, 2005).

Reply to “The Life Settlements Market: An Actuarial Perspective
on Consumer Economic Value” (prepared for Coventry First), co-
authored with Eric Stallard (Nov. 15, 2005).
                                           -63-


            The Competitive Effects of Telephone Entry into Video Markets
            (prepared for the Internet Innovation Alliance), co-authored with
            Robert W. Crandall and J. Gregory Sidak (Nov. 9, 2005).

            How Do Consumers and the Auto Industry Respond to Changes
            in Exhaust Emission and Fuel Economy Standards? A Critique of
            Burke, Abeles, and Chen (prepared for General Motors Corp.), co-
            authored with Robert W. Crandall and Allan T. Ingraham (Sept.
            21, 2004).

            Inter-City Competition for Retail Trade in North Texas: Can a TIF
            Generate Incremental Tax Receipts for the City of Dallas?
            (prepared for Harvest Partners), co-authored with Thomas G.
            Thibodeau and Allan T. Ingraham (July 16, 2004).

            An Accurate Scorecard of the Telecommunications Act of 1996:
            Rejoinder to the Phoenix Center Study No. 7 (prepared for
            BellSouth), co-authored with Robert Crandall (Jan. 6, 2004).

            Competition in Broadband Provision and Implications for
            Regulatory Policy (prepared for the Alcatel, British Telecom,
            Deutsche Telekom, Ericsson, France Telecom, Siemens,
            Telefónica de España, and Telecom Italia), co- authored with Dan
            Maldoom, Richard Marsden, and Gregory Sidak (Oct. 15, 2003).

            The Effect of Ubiquitous Broadband Adoption on Investment,
            Jobs, and the U.S. Economy (prepared for Verizon), co-authored
            with Robert W. Crandall (Sept. 17, 2003).

            The Deleterious Effect of Extending the Unbundling Regime on
            Telecommunications Investment (prepared for BellSouth), co-
            authored with Robert W. Crandall (July 10, 2003).

            Letter Concerning Spectrum Auction 35 to the Honorable Michael
            K. Powell, Chairman, Federal Communications Commission, from
            Peter C. Cramton, Robert W. Crandall, Robert W. Hahn, Robert G.
            Harris, Jerry A. Hausman, Thomas W. Hazlett, Douglas G.
            Lichtman, Paul W. MacAvoy, Paul R. Milgrom, Richard
            Schmalensee, J. Gregory Sidak, Hal J. Singer, Vernon L. Smith,
            William Taylor, and David J. Teece (Aug. 16, 2002).

Speaking Engagements

            Repeal of The Open Internet Order of 2015, Journal of Law &
            Technology Spring Symposium, CATHOLIC UNIVERSITY
                             -64-


COLUMBUS SCHOOL OF LAW, Washington, D.C. Mar. 16,
2018.

DOJ v. AT&T Inc., DireTV Group Holdings, LLC, and Time
Warner Inc. Merger Symposium, AMERICAN UNIVERSITY
WASHINGTON COLLEGE OF LAW, Mar. 15, 2018.

The Consumer Welfare Standard: From The Antitrust Paradox to
Hipster Antitrust, GEORGE MASON LAW REVIEW ANNUAL
ANTITRUST SYMPOSIUM, Washington, D.C., Feb. 16, 2018.

Understanding Competition in Prescription Drug Markets: Entry
and Supply Chain Dynamics, FEDERAL TRADE COMMISSION,
Washington, D.C., Nov. 8, 2017.

Antitrust and Telecommunications, ABA ANTITRUST IN THE
AMERICAS, Mexico City, June 1, 2017.

Fundamentals—Economics, ABA SECTION OF ANTITRUST
LAW SPRING MEETING, Washington D.C., Mar. 29, 2017.

DOL Rule Analysis and FSR’s SIMPLE PTE Explained,
FINANCIAL SERVICES ROUNDTABLE, Washington, D.C.,
Aug. 6, 2015.

New Principles for a Progressive Broadband Policy,
PROGRESSIVE POLICY INSTITUTE, Washington, D.C., Mar.
13, 2014.

The Open Internet: Where Do We Go From Here?
PROGRESSIVE POLICY INSTITUTE, Washington, D.C., Jan.
29, 2014.

Does Platform Competition Render Common Carriage Irrelevant
in an IP world? PROGRESSIVE POLICY INSTITUTE,
Washington, D.C. Nov. 20, 2013.

The 41st Research Conference on Communication, Information
and Internet Policy, TELECOMMUNICATIONS POLICY
RESEARCH CONFERENCE, George Mason University School
of Law, Arlington, VA, September 27, 2013.

The Broadband Technology Explosion: Rethinking
Communications Policy for a Mobile Broadband World,
Pepperdine School of Public Policy, Menlo Park, CA. June 20,
2013.
                              -65-



Net Neutrality: Government Overreach or the Key to Innovation?,
NORTHWESTERN JOURNAL OF TECHNOLOGY AND
INTELLECTUAL PROPERTY EIGHTH ANNUAL
SYMPOSIUM, Chicago, IL., Mar. 8, 2013.

Internet Everywhere: Broadband as a Catalyst for the Digital
Economy, The Brookings Institution, Washington, D.C., Nov.
27, 2012.

Can Broadband Power an Economic Recovery?, Advanced
Communications Law & Policy Institute at New York Law
School, Washington, D.C., July 10, 2012.

Using Regression in Antitrust Cases, UNIVERSITY OF
PENNSYLVANIA LAW SCHOOL, Philadelphia, PA., April 12,
2012.

Mergers: The Road to Duopoly or Path to Competitive Panacea?
NATIONAL ASSOCIATION OF REGULATORY UTILITY
COMMISSIONERS, Los Angeles, CA., July 20, 2011.

State of the Mobile Net, CONGRESSIONAL INTERNET
CAUCUS, Washington, D.C., May 27, 2011.

Waves of Innovation: Spectrum Allocation in the Age of the Mobile
Internet, INFORMATION TECHNOLOGY & INNOVATION
FOUNDATION, Washington D.C., May 17, 2011.

With or Without Merit, Class Certification Requires Commonality,
ABA SECTION OF ANTITRUST LAW 59TH ANNUAL
SPRING MEETING, Washington, D.C., Mar. 30, 2011.

4th Annual Future of Private Antitrust Enforcement Conference,
AMERICAN ANTITRUST INSTITUTE, Washington, D.C., Dec.
7, 2010.

Jobs and Technology, NEW DEMOCRATIC LEADERSHIP
COUNCIL, Washington, D.C., Sept. 22, 2010.

Regulation and Broadband, ADVANCED COMMUNICATIONS
LAW & POLICY INSTITUTE, NEW YORK LAW SCHOOL,
New York, N.Y., July 14, 2010.

13th Annual Symposium on Antitrust, GEORGE MASON LAW
REVIEW, Washington, D.C., Feb. 4, 2010.
                            -66-



Broadband Infrastructure and Net Neutrality, ADVISORY
COMMITTEE TO THE CONGRESSIONAL INTERNET
CAUCUS’ STATE OF THE NET, Washington, D.C., Jan. 22,
2010.

The Consequences of Net Neutrality Regulations, AMERICAN
CONSUMER INSTITUTE CENTER FOR CITIZEN
RESEARCH, Washington, D.C., Nov. 19, 2009.

Wireless Innovation Luncheon, MOBILE FUTURE, Washington,
D.C., Nov. 3, 2009.

Second Life Settlements & Longevity Summit, INSURANCE-
LINKED SECURITIES & LIFE SETTLEMENTS, New York,
N.Y., Sept. 30, 2009.

Perspectives on Investment and a National Broadband Plan,
AMERICAN CONSUMER INSTITUTE, Washington, D.C., Sept.
4, 2009.

Markets and Regulation: How Do We Best Serve Customers?,
Wireless U. Communications Policy Seminar, UNIVERSITY OF
FLORIDA PUBLIC UTILITY RESEARCH CENTER, Tampa,
FL., Nov. 13, 2008.

The Price Of Medical Technology: Are We Getting What We Pay
For? HEALTH AFFAIRS BRIEFING, Washington, D.C., Nov.
10, 2008.

Standard Setting and Patent Pools, LAW SEMINARS
INTERNATIONAL, Arlington, VA., Oct. 3, 2008.

The Changing Structure of the Telecommunications Industry
and the New Role of Regulation, INTERNATIONAL
TELECOMMUNICATIONS SOCIETY BIENNIAL
CONFERENCE, Montreal, Canada, June 26, 2008.

The Debate Over Network Management: An Economic
Perspective, AMERICAN ENTERPRISE INSTITUTE CENTER
FOR REGULATORY AND MARKET STUDIES, Washington,
D.C., Apr. 2, 2008.

Merger Policy in High-Tech Industries, GEORGE MASON
UNIVERSITY SCHOOL OF LAW, Washington, D.C., Feb. 1,
2008.
                                          -67-



             Telecommunications Symposium, U.S. DEPARTMENT OF
             JUSTICE ANTITRUST DIVISION, Washington, D.C., Nov. 29,
             2007.

             Wireless Practice Luncheon, FEDERAL COMMUNICATIONS
             BAR ASSOCIATION, Washington, D.C., Nov. 29, 2007.

             Association for Computing Machinery’s Net Neutrality
             Symposium, GEORGE WASHINGTON UNIVERSITY,
             Washington, D.C., Nov. 12, 2007.

             Regulators’ AdvanceComm Summit, NEW YORK LAW
             SCHOOL, New York, N.Y., Oct. 14, 2007.

             Annual Conference, CAPACITY USA 2007, New York, N.Y.,
             Jun. 26, 2007.

             William Pitt Debating Union, UNIVERSITY OF PITTSBURGH,
             SCHOOL OF ARTS & SCIENCES, Pittsburgh, PA., Feb. 23,
             2007.

             Annual Conference, WIRELESS COMMUNICATIONS
             ASSOCIATION INTERNATIONAL, Washington, D.C., June 27,
             2006.

             Annual Conference, MEDICAL DEVICE MANUFACTURERS
             ASSOCIATION, Washington, D.C., June 14, 2006.

             Annual Conference, ASSOCIATION FOR ADVANCED LIFE
             UNDERWRITING, Washington, D.C., May 1, 2006.

             Entrepreneur Lecture Series, LAFAYETTE COLLEGE, Easton,
             PA., Nov. 14, 2005.

Editorials and Magazine Articles

             The Future of Net Neutrality: What Will the Court Decide,
             FOREIGN AFFAIRS, Mar. 16, 2016, co-authored with Robert
             Litan.

             Obama’s Big Ideas for Small Saves: ‘Robo’ Financial Advice,
             WALL STREET JOURNAL, July 21, 2015, co-authored with
             Robert Litan.
                             -68-


How the FCC Will Wreck the Internet, WALL STREET
JOURNAL, May 28, 2015

The FCC’s Incentive Auction: Getting Spectrum Right,
PROGRESSIVE POLICY INSTITUTE PAPER, Nov. 2013.

Clash of the Titans: How the Largest Commercial Websites Got
That Way, MILKEN INSTITUTE REVIEW, Second Quarter
2013, co-authored with Robert Hahn.

Wireless Competition: An Update, GEORGETOWN CENTER
FOR BUSINESS AND PUBLIC POLICY ECONOMIC POLICY
VIGNETTES, May 3, 2012, co-authored with Robert Hahn.

Book Review of Tim Wu’s The Master Switch, MILKEN
INSTITUTE REVIEW, January 2012.

The AT&T/T-Mobile Deal: Should We Fear Wireless
Consolidation? FORBES, June 3, 2011.

In FCC’s Report on Wireless Competition, an Agenda?,
HARVARD BUSINESS REVIEW, Apr. 15, 2011, co-authored with
Gerald Faulhaber.

Will the Proposed Banking Settlement Have Unintended
Consequences? HARVARD BUSINESS REVIEW, Mar. 29, 2010,
co- authored with Joseph R. Mason.

Should Regulators Block AT&T’s Acquisition of T-Mobile?,
HARVARD BUSINESS REVIEW, Mar. 22, 2010.

The Black Hole in America's Retirement Savings, FORBES, Dec.
21, 2010, co-authored with Robert Litan.

Broken Compensation Structures and Health Care Costs,
HARVARD BUSINESS REVIEW, Oct. 6, 2010, co-authored with
Robert Litan.

Why Net Neutrality Is Bad for Business, HARVARD BUSINESS
REVIEW, Aug. 13, 2010, co-authored with Robert Litan.

Why the iPhone Won’t Last Forever and What the Government
Should (or Shouldn’t) Do to Promote Its Successor, MILKEN
INSTITUTE REVIEW (First Quarter 2010), co-authored with
Robert W. Hahn.
                                      -69-


      Streamlining Consumer Financial Protection, THE HILL, Oct. 13,
      2009, co-authored with Joseph R. Mason.

      Foxes in the Henhouse: FCC Regulation through Merger Review,
      MILKEN INSTITUTE REVIEW (First Quarter 2008), co-
      authored with J. Gregory Sidak.

      Don’t Drink the CAFE Kool-Aid, WALL STREET JOURNAL,
      Sept. 6, 2007, at A17, co-authored with Robert W. Crandall.

      The Knee-Jerk Reaction: Misunderstanding the XM/Sirius Merger,
      WASHINGTON TIMES, Aug. 24, 2007, at A19, co- authored
      with J. Gregory Sidak.

      Net Neutrality: A Radical Form of Non-Discrimination,
      REGULATION, Summer 2007.

      Telecom Time Warp, WALL STREET JOURNAL, July 11, 2007,
      at A15, co-authored with Robert W. Crandall.

      Earmarked Airwaves, WASHINGTON POST, June 27, 2007, at
      A19, co-authored with Robert W. Hahn.

      Not Neutrality, NATIONAL POST, Mar. 29, 2007, at FP19.

      Should ATM Fees Be Regulated?, NATIONAL POST, Mar. 8,
      2007, at FP17, co-authored with Robert W. Crandall.

      Life Support for ISPs, REGULATION, Fall 2005, co-authored
      with Robert W. Crandall.

      No Two-Tier Telecommunications, NATIONAL POST, Mar. 7,
      2003, at FP15, co-authored with Robert W. Crandall.

Memberships

      American Economics Association

      American Bar Association Section of Antitrust Law

Reviewer

      Journal of Risk and Insurance

      Journal of Competition Law and Economics

      Journal of Risk Management and Insurance Review
                            -70-



Journal of Regulatory Economics

Managerial and Decision Economics

Telecommunications Policy
